              Case 21-10121-SLM                   Doc 1     Filed 01/08/21 Entered 01/08/21 13:01:24                               Desc Main
                                                           Document      Page 1 of 146

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                American Limousine LLC

2.   All other names debtor       DBA     Addison Lee
     used in the last 8 years     DBA     RMA Worldwide Chauffeured Transportation
     Include any assumed          DBA     Tristar
     names, trade names and       DBA     American Limousine Group LLC
     doing business as names      DBA     Flyte Time Worldwide

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  90 Mckee Drive
                                  Mahwah, NJ 07430
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bergen                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-10121-SLM                      Doc 1        Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                 Document      Page 2 of 146
Debtor    American Limousine LLC                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 21-10121-SLM                   Doc 1       Filed 01/08/21 Entered 01/08/21 13:01:24                                   Desc Main
                                                            Document      Page 3 of 146
Debtor   American Limousine LLC                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 21-10121-SLM                   Doc 1      Filed 01/08/21 Entered 01/08/21 13:01:24                                  Desc Main
                                                           Document      Page 4 of 146
Debtor    American Limousine LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 8, 2021
                                                  MM / DD / YYYY


                             X   /s/ Michael Fogarty                                                      Michael Fogarty
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Dean G. Sutton, Esq.                                                  Date January 8, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Dean G. Sutton, Esq. DS-1910
                                 Printed name

                                 Dean G. Sutton, Esquire
                                 Firm name

                                 18 Green Road
                                 P.O. Box 187
                                 Sparta, NJ 07871
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     973-729-8121                  Email address


                                 DS-1910 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                   Desc Main
                                                                     Document      Page 5 of 146




 Fill in this information to identify the case:

 Debtor name         American Limousine LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 8, 2021                         X /s/ Michael Fogarty
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael Fogarty
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-10121-SLM                          Doc 1     Filed 01/08/21 Entered 01/08/21 13:01:24                                          Desc Main
                                                                     Document      Page 6 of 146

 Fill in this information to identify the case:
 Debtor name American Limousine LLC
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Accounting                      Alicia Dottery                                                                                                                           $50,830.91
 Principals
 Lockbox: Dept.CH                Alicia.Dottery@Ade
 14031                           ccogroup.com
 Palatine, IL
 60055-4031
 ATLANTIC LIMO                   Hoss Oskouie                                                                                                                             $35,851.54
 (GA)
 2450                            hoss@atlanticlimo-
 PLEASANTDALE                    ga.com
 ROAD
 Atlanta, GA
 Califa Services                 Alex De Sales                                                                                                                            $38,593.00
 4509 West 132nd
 Street                          califaservices@gm
 Hawthorne, CA                   ail.com
 90250
 Chabe Limousine                                                                                                                                                          $28,857.00
 91-99 Avenue Jules
 Quentin
 Paris, France 92000
 Ernest Thompson,                Steven Blau, Esq.               Class Action                                                                                         $1,370,000.00
 Individually and on
 behalf of all others            sblau@blauleonard
 similarly situated              law.com
 Steven Blau, Esq.
 23 Green Street,
 Suite 105
 Huntington, NY
 11743
 Jackson Lewis LLP               Jeffrey West                                                                                                                           $405,000.00
 PO Box 416019
 Boston, MA                      jeffrey.west@jacks
 02241-6019                      onlewis.com




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-10121-SLM                          Doc 1     Filed 01/08/21 Entered 01/08/21 13:01:24                                          Desc Main
                                                                     Document      Page 7 of 146


 Debtor    American Limousine LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Joselito R. Dela                Bryan Schwartz,                 Class Action                                                                                           $950,000.00
 Cruz & Jeff                     Esq.
 Pangilinan,
 on behalf of                    Bryan@BryanSchw
 themselves & all                artzLaw.com
 others sim
 Bryan Schwartz Law
 180 Grand Avenue,
 Suite 1380
 Oakland, CA 94612
 Limolabs, LLC                   Mischa Mitrovic                                                                                                                          $58,055.25
 1701 Colton Ave.
 Bronx, NY 10462                 Mischa@limolabs.c
                                 om
 LIMOUSINE                       Brenda                                                                                                                                   $43,017.09
 ASSOCIATES
 5630 JULMAR DR                  alimousine@fuse.n
 Cincinnati, OH                  et
 Maaco                                                                                                                                                                    $72,096.98
 Maaco 92 North                  Maacowindsor@g
 Main St                         mail.com
 Building 14
 Windsor, NJ 08561
 MEARS GLOBAL                    Philip Horky                                                                                                                             $35,237.30
 VAA
 324 WEST GOR                    phorky@mears.co
 STREET                          m
 Winter Springs, FL
 32806
 Paul Pielka                     Jeffrey W.                      Wages/Severance        Unliquidated                                                                      $37,732.15
 Jeffrey W.                      Varcadipane, Esq.                                      Disputed
 Varcadipane
 Varcadipane &                   jwv@vpattorneys.c
 Pinnisi PC                      om,
 40 Wall Street, 28th            pielkapj@gmail.co
 Floor                           m
 New York, NY 10005
 PEAK LIMOUSINE                  Shawn and Faith                                                                                                                          $31,538.67
 6308 NORTHERN
 OAK DRIVE                       shawn@peaklimo.c
 Charlotte, NC                   om,
                                 faith@peaklimo.co
                                 m
 PKF O'Connor                                                                                                                                                             $32,790.00
 Davies, LLP
 300 Tice Blvd.
 Woodcliff Lake, NJ
 07677
 PLATINUM VIP (WA) Slavko                                                                                                                                                 $38,593.90
 605 18TH AVENUE
 WEST               slavko@seattleplati
 Kirkland, WA 98033 numlimo.com


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-10121-SLM                          Doc 1     Filed 01/08/21 Entered 01/08/21 13:01:24                                          Desc Main
                                                                     Document      Page 8 of 146


 Debtor    American Limousine LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 RAMA                            Rudy                                                                                                                                     $33,647.75
 LIMO/INTERNATIO
 PO BOX 358                      info@pacificwestli
 Pacentia, CA                    mos.com
 Shahid Diwan                    Avrohom Gefen,                  Class Action                                                                                           $125,000.00
 c/o Avrohom Gefen,              Esq.
 Esq.
 570 Lexington                   agefen@vmmlegal.
 Avenue, Suite 1600              com
 New York, NY 10022
 TLA LIMOUSINE                                                                                                                                                            $32,715.50
 713 NORTH 1ST                   arsen@tlalimo.com
 STREET
 Montebello, CA
 90640
 UCS                                                                                                                                                                      $62,367.44
 1710 S. Amphlett                lohan@ucslimo.co
 Blvd.                           m
 San Mateo, CA
 94402
 Windels Marx                    Pasqualino Russo                                                                                                                         $30,000.00
 Lane & Mittendorf,
 LLP                             prusso@windelsm
 156 West 56th Street            arx.com
 New York, NY 10019




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 21-10121-SLM                                    Doc 1            Filed 01/08/21 Entered 01/08/21 13:01:24                                                            Desc Main
                                                                                  Document      Page 9 of 146
 Fill in this information to identify the case:

 Debtor name            American Limousine LLC

 United States Bankruptcy Court for the:                       DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           540,528.55

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           540,528.55


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,295,336.47


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            37,732.15

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       12,038,211.59


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         14,371,280.21




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                         Desc Main
                                                                     Document     Page 10 of 146
 Fill in this information to identify the case:

 Debtor name         American Limousine LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     M&T Bank                                                 Checking                       9897                                    $56,620.42




           3.2.     M&T Bank                                                 Checking                       3374                                  $310,738.13



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $367,358.55
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                Desc Main
                                                                     Document     Page 11 of 146
 Debtor         American Limousine LLC                                                        Case number (If known)
                Name

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                      Valuation method used   Current value of
                                                                                                      for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Flyte Line Transportation LLC                                  100           %                                             $0.00




           15.2.     American Transportation Holdings LLC                           100           %                                             $0.00




           15.3.     ATH Transport LLC                                              100           %                                             $0.00




           15.4.     Tristar Services (US) Inc.                                     100           %                                             $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24               Desc Main
                                                                     Document     Page 12 of 146
 Debtor         American Limousine LLC                                                        Case number (If known)
                Name



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           GPS Software
           350 Cameras x $150 per camera                                                    $0.00                                      $52,500.00


           GPS System
           250 Cameras x $150 per camera                                                    $0.00                                      $37,500.00


           IT Equipment                                                                     $0.00                                      $35,000.00


           IT Equipment                                                                     $0.00                                      $15,000.00


           Mobile phones and tablets                                                        $0.00                                      $17,670.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                          $157,670.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Approx. 150 Leased Vehicles                                            $0.00                                              $0.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24        Desc Main
                                                                     Document     Page 13 of 146
 Debtor         American Limousine LLC                                                       Case number (If known)
                Name

            Model 626 EZ 24 V Battery Powered Self
            Contained Bus Wash Machine with 2 EZ Pallet
            jack like controls                                                              $0.00                               $5,000.00


            Mohawk Model TR-25,000lb drive on lift +
            Mohawk RJ 15,000lb Rolling Bridge jack for TR
            25 Lift                                                                         $0.00                               $7,000.00


            2 x Speedy Wash Battery Powered Mobile Bus
            Wash                                                                            $0.00                               $3,000.00


            2 x Lanier Photo Copiers + 2 x Lanier Colour
            Printers                                                                        $0.00                               Unknown


            Papercut Software - Leased                                                      $0.00                                 $500.00



 51.        Total of Part 8.                                                                                              $15,500.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 21-10121-SLM                             Doc 1        Filed 01/08/21 Entered 01/08/21 13:01:24                                           Desc Main
                                                                       Document     Page 14 of 146
 Debtor          American Limousine LLC                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $367,358.55

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $157,670.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $15,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $540,528.55           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $540,528.55




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                Desc Main
                                                                     Document     Page 15 of 146
 Fill in this information to identify the case:

 Debtor name         American Limousine LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ascentium Capital LLC                          Describe debtor's property that is subject to a lien                   $49,456.08                $52,500.00
       Creditor's Name                                GPS Software
                                                      350 Cameras x $150 per camera
       PO Box 301593
       Dallas, TX 75303-1593
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       2286257                                           No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6257
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.



 2.2   Ascentium Capital LLC                          Describe debtor's property that is subject to a lien                   $40,475.61                $37,500.00
       Creditor's Name                                GPS System
                                                      250 Cameras x $150 per camera
       PO Box 301593
       Dallas, TX 75303-1593
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6475
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                              Desc Main
                                                                     Document     Page 16 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   Ascentium Capital LLC                          Describe debtor's property that is subject to a lien                     $32,683.66       $35,000.00
       Creditor's Name                                IT Equipment
       PO Box 301593
       Dallas, TX 75303-1593
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7945
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.



 2.4   Ascentium Capital LLC                          Describe debtor's property that is subject to a lien                     $16,393.68       $15,000.00
       Creditor's Name                                IT Equipment
       PO Box 301593
       Dallas, TX 75303-1593
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7994
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.5   First Lease, Inc.                              Describe debtor's property that is subject to a lien                      $4,276.64        $5,000.00
       Creditor's Name                                Model 626 EZ 24 V Battery Powered Self
       1 Walnut Grove Drive, Floor                    Contained Bus Wash Machine with 2 EZ
       3                                              Pallet jack like controls
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                             Desc Main
                                                                     Document     Page 17 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1451
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Lease Direct                                   Describe debtor's property that is subject to a lien                     $4,500.00        $7,000.00
       Creditor's Name                                Mohawk Model TR-25,000lb drive on lift +
       DE LAGE LANDEN                                 Mohawk RJ 15,000lb Rolling Bridge jack for
       FINANCIAL SERVICES,                            TR 25 Lift
       INC.
       PO Box 41602
       Philadelphia, PA
       19101-1602
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Lease Direct                                   Describe debtor's property that is subject to a lien                     $1,888.40        $3,000.00
       Creditor's Name                                2 x Speedy Wash Battery Powered Mobile
       DE LAGE LANDEN                                 Bus Wash
       FINANCIAL SERVICES,
       INC.
       PO Box 41602
       Philadelphia, PA
       19101-1602
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                Desc Main
                                                                     Document     Page 18 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.8    M&T Bank                                      Describe debtor's property that is subject to a lien                 $2,130,197.05                   $0.00
        Creditor's Name                               Cash Collateral and All Unencumbered
        150 North Radnor Chester                      Assets
        Road
        Wayne, PA 19087
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.9    T-Mobile                                      Describe debtor's property that is subject to a lien                      $15,465.35          $17,670.00
        Creditor's Name                               Mobile phones and tablets



        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7764
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $2,295,336.4
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         7

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                              Desc Main
                                                                     Document     Page 19 of 146
 Fill in this information to identify the case:

 Debtor name         American Limousine LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $37,732.15         $13,650.00
           Paul Pielka                                               Check all that apply.
           Jeffrey W. Varcadipane                                       Contingent
           Varcadipane & Pinnisi PC                                     Unliquidated
           40 Wall Street, 28th Floor
                                                                        Disputed
           New York, NY 10005
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages/Severance
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $3,892.22
           1 City Limousine                                                            Contingent
           1629 Via Arriba                                                             Unliquidated
           San Lorenzo, CA 94580                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $100.00
           101 Limousine                                                               Contingent
           19401 Dougherty Ave                                                         Unliquidated
           Morgan Hill, CA 95037                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   30228                                           Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 20 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $344.50
          1ST NATIONAL SEDAN                                                    Contingent
          P.O. BOX 48797                                                        Unliquidated
          Los Angeles, CA                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          5 Star Liimo                                                          Contingent
          220 Roosevelt Avenue                                                  Unliquidated
          Downingtown, PA 19335                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,301.27
          654 Limo IncV                                                         Contingent
          4070 Drifting Sand Trail                                              Unliquidated
          Destin, FL 32541                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,835.00
          A Comfort Limo                                                        Contingent
          1626 North Wilcox Ave                                                 Unliquidated
          Los Angeles, CA 90028                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,945.15
          A LIMOUSINE CONN(UT)                                                  Contingent
          2545 Decker Lane                                                      Unliquidated
          Salt Lake City, UT 84119                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,476.10
          A LIMOUSINE SVC (PA)                                                  Contingent
          30 PRAGER ST                                                          Unliquidated
          Pittsburgh, PA 15215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $915.33
          A MIDNIGHT LIMOUSINE                                                  Contingent
          1509 LEYBOURNE CT                                                     Unliquidated
          Conway, SC                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 21 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,781.90
          A RIDE IN LUXURY(CO)                                                  Contingent
          2216 WEST VERMIJO AVENUE                                              Unliquidated
          Colorado Springs, CO                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $890.00
          A STEP ABOVE LIMO                                                     Contingent
          1917 SCOTT FUTRELL DRIVE                                              Unliquidated
          Charlotte, NC 28208                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $534.52
          A Super Limo                                                          Contingent
          2627 30th Avenue, Unit A                                              Unliquidated
          San Francisco, CA 94116                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,435.93
          A Supreme Limo (OH)                                                   Contingent
          3075 E 14th Avenue                                                    Unliquidated
          Columbus, OH 43219                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $298.55
          AAAQuality Security                                                   Contingent
          PO Box 15                                                             Unliquidated
          Oakland, NJ 07436                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,080.00
          Aara Analytix Corporation                                             Contingent
          755 Grove Valley Dr.                                                  Unliquidated
          Cumming, GA 30041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account
          number American Limousine                                          Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Abdallah Ba                                                           Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 22 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Abdel Abdel Fattah                                                    Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,386.70
          Abe's Limousine                                                       Contingent
          2500 Calbert St. NW                                                   Unliquidated
          Washington, DC 20008                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $487.01
          ACCENT CHAUFF TRANS                                                   Contingent
          827 CAMINO DE MONTE REY                                               Unliquidated
          Santa Fe, NM 87505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $50,830.91
          Accounting Principals                                                 Contingent
          Lockbox: Dept.CH 14031                                                Unliquidated
          Palatine, IL 60055-4031                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7905
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $934.50
          ACE LIMOUSINE(AL)                                                     Contingent
          130 SPRINGFIELD                                                       Unliquidated
          Madison, AL                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          ACE TRANSPORTATION (CA)                                               Contingent
          43340 STONY HILL CT                                                   Unliquidated
          Palm Desert, CA 92260                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,934.08
          ACTION LIMOUSINE (TX                                                  Contingent
          6104 WIND SWEPT LANE                                                  Unliquidated
          Houston, TX 77057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 23 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,888.89
          Action Limousine, Inc.                                                Contingent
          5128 Valley Brook Circle                                              Unliquidated
          Birmingham, AL 35244                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $577.50
          ADROIT TRANSPORTATION INC                                             Contingent
          2816 HONOLULU AVE #278                                                Unliquidated
          Verdugo City, CA 91046                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,365.56
          Advantage Limo (FL)                                                   Contingent
          4419 N Hubert Ave., Suite A                                           Unliquidated
          Tampa, FL 33614                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $152.00
          Affairs of Style                                                      Contingent
          PO Box 483                                                            Unliquidated
          Gatlinburg, TN 37738                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Alicia Campbell                                                       Contingent
          c/o Steven Blau, Esq.                                                 Unliquidated
          23 Green Street, Suite 105                                            Disputed
          Huntington, NY 11743
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $925.95
          All Star TransportationV                                              Contingent
          2505 Industrial Row Dr.                                               Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,600.00
          ALL TOWN CENTRAL TRANSPORTATION                                       Contingent
          730 SAW MILL RIVER RD                                                 Unliquidated
          Ardsley, NY 10502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 24 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $220.00
          All Valley Limousine Service                                          Contingent
          600 Ash Avenue                                                        Unliquidated
          McAllen, TX 78501                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $108.06
          Allaire Limousine                                                     Contingent
          PO Box 627                                                            Unliquidated
          Farmingdale, NJ 07727                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $204.00
          Alliance Limousine                                                    Contingent
          547 SAW MILL RIVER RD                                                 Unliquidated
          LL2                                                                   Disputed
          Ardsley, NY 10502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $122.00
          ALLIED TRANSPORTATIO                                                  Contingent
          4021 PACIFIC BLVD.                                                    Unliquidated
          San Mateo, CA 94403                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,332.50
          Alpine Luxury Limousine                                               Contingent
          236 S.3RD                                                             Unliquidated
          Montrose, CO 81401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,525.00
          AMBASSADOR BLACKSTAR LIMO (WA)                                        Contingent
          8606 N Wall St                                                        Unliquidated
          Spokane, WA 99218                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,184.82
          AMERICAN CAPITAL                                                      Contingent
          6943 MURIETTA AVE                                                     Unliquidated
          Van Nuys, CA 91405                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 25 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $304.84
          AMERICAN COMFORT                                                      Contingent
          4084 ARNOLD AVE                                                       Unliquidated
          Suite 1 & 2                                                           Disputed
          Naples, FL
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,049.70
          AMERICAN EXECUTIVE                                                    Contingent
          23571 PEBBLE RUN PLACE                                                Unliquidated
          #130                                                                  Disputed
          Sterling, VA 20166
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          American Express                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $252.23
          AMERICAN LIMO NM                                                      Contingent
          303 ARVADA N.W                                                        Unliquidated
          Albuquerque, NM 87102                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,039.03
          AMERICAN LIMO OF CMH                                                  Contingent
          11723 DETROIT AVE                                                     Unliquidated
          Lakewood, OH 44107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,479.97
          American Mobile Glass of NJ                                           Contingent
          35 Oak Ridge Road                                                     Unliquidated
          Newfoundland, NJ 07435                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $911.80
          American Vending & Coffee Service                                     Contingent
          PO Box 305                                                            Unliquidated
          Mount Freedom, NJ 07970                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3135
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 26 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,970.82
          AMICA/DBA ICONA GLOB                                                  Contingent
          44 GILLENDER STREET                                                   Unliquidated
          Unit 15                                                               Disputed
          London, United Kingdom E14 6RP
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Andres Morales                                                        Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,522.70
          ANDRUS LIMOUSINES IN                                                  Contingent
          PO BOX 305                                                            Unliquidated
          Menomonee Falls, WI 53051                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Angelos Efstathopoulos                                                Contingent
          c/o Steven Blau, Esq.                                                 Unliquidated
          23 Green Street, Suite 105                                            Disputed
          Huntington, NY 11743
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Anthony DeAngelis                                                     Contingent
          c/o Steven Blau, Esq.                                                 Unliquidated
          23 Green Street, Suite 105                                            Disputed
          Huntington, NY 11743
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $360.50
          ARISTOCRAT (FL)                                                       Contingent
          6923 NARCOOSSEE ROAD                                                  Unliquidated
          Suite 626                                                             Disputed
          Orlando, FL
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,851.54
          ATLANTIC LIMO (GA)                                                    Contingent
          2450 PLEASANTDALE ROAD                                                Unliquidated
          Atlanta, GA                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 27 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,829.90
          ATLANTIS LIMO SVC                                                     Contingent
          9001 WEST CHESTER PIKE                                                Unliquidated
          Upper Darby, PA 19082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $660.00
          Atlas Link                                                            Contingent
          30 Chelsea St., Apt. 403                                              Unliquidated
          Everett, MA 02149                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,194.00
          AVENTURA LIMO (FL)                                                    Contingent
          20251 NE 15TH COURT                                                   Unliquidated
          Miami, FL                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $227.50
          B-LINE XPRESS (CO)                                                    Contingent
          56 EDWARDS VILLAGE BLVD.                                              Unliquidated
          Suite 2                                                               Disputed
          Edwards, Co 81620
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $238.00
          Babylon Limousine                                                     Contingent
          14701 Calvert Street                                                  Unliquidated
          Van Nuys, CA 91411                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,482.00
          Bakersfield Limo                                                      Contingent
          PO Box 9486                                                           Unliquidated
          Bakersfield, CA 93389                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $810.00
          Baybus (WI)                                                           Contingent
          846 Lime Kiln Road                                                    Unliquidated
          Green Bay, WI 54302                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 28 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $380.08
          BCM ENTERPRISE                                                        Contingent
          18311 W. 10 MILE ROAD                                                 Unliquidated
          Suite 209                                                             Disputed
          Southfield, MI
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,411.50
          Beattie Padovano, LLC                                                 Contingent
          Attn: Accounts Receivable                                             Unliquidated
          50 Chestnut Ridge Road, Suite 208                                     Disputed
          Montvale, NJ 07645-1845
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,193.76
          BLACK PEARL TRANSPORTATION                                            Contingent
          1500 FASHION ISLAND BLVD                                              Unliquidated
          San Mateo, CA 94404                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,053.98
          BONOMOLO LIMO (LA) R                                                  Contingent
          77 OAKLAWN                                                            Unliquidated
          Metairie, LA                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $877.55
          Boston Elite Coach                                                    Contingent
          153 Andover St                                                        Unliquidated
          Danvers, MA                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,760.35
          Boston Prime Limo                                                     Contingent
          382 Ocean Ave                                                         Unliquidated
          #408                                                                  Disputed
          Revere, MA 02151
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,593.00
          Califa Services                                                       Contingent
          4509 West 132nd Street                                                Unliquidated
          Hawthorne, CA 90250                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 29 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $162.89
          CAMELOT LIMO (SC)                                                     Contingent
          P.O. BOX 771                                                          Unliquidated
          Bluffton, SC                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Candido Nunez                                                         Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $788.16
          CARDEL LIMOUSINE                                                      Contingent
          123 Rue Victor Hugo                                                   Unliquidated
          Levallois Perret, Ile-De-France 92300-00                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,708.51
          CARDIFF LIMOUSINE                                                     Contingent
          75-255 SHERYL AVENUE                                                  Unliquidated
          Palm Desert, CA                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,393.50
          Cardinal Transportation F10095                                        Contingent
          2845 Fisher Rd.                                                       Unliquidated
          Columbus, OH 43204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,659.00
          Carolina Limo (NC)                                                    Contingent
          PO Box 1967                                                           Unliquidated
          Candler, NC 28715                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,659.00
          Carolina Limo (SC)                                                    Contingent
          7269 Highway 707                                                      Unliquidated
          Myrtle Beach, SC 29588                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 30 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $126.25
          Cascade Towncar                                                       Contingent
          20020 Chaney Road                                                     Unliquidated
          Bend, OR 97701                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,416.34
          Century Link                                                          Contingent
          PO Box 52187                                                          Unliquidated
          Phoenix, AZ 85072-2187                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2589
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,857.00
          Chabe Limousine                                                       Contingent
          91-99 Avenue Jules Quentin                                            Unliquidated
          Paris, France 92000                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,066.18
          CHARIOTS OF HIRE                                                      Contingent
          1204 TOPSIDE ROAD                                                     Unliquidated
          Louisville, TN                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $814.34
          CHECKER TRAN LLC (MI                                                  Contingent
          P.O.BOX 751                                                           Unliquidated
          Marquette, MI                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $366.00
          Classic Limo Service Svc                                              Contingent
          1831 W Foster Avenue                                                  Unliquidated
          Los Angeles, CA 91790                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $420.00
          Coach USA                                                             Contingent
          160 S. Route 17 North                                                 Unliquidated
          Paramus, NJ 07652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5680
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 31 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,559.24
          Cole Schotz LLP                                                       Contingent
          25 Main Street Hackensack                                             Unliquidated
          Hackensack, NJ 07601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0909
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,233.50
          COMAIER SERVICES (IN                                                  Contingent
          111 E COLUMBIA STREET                                                 Unliquidated
          Evansville, IN                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $498.78
          Comcast Cable-29128                                                   Contingent
          PO Box 3001                                                           Unliquidated
          Southeastern, PA 19398-3005                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Comcast Cable-TTSI                                                    Contingent
          PO Box 37601                                                          Unliquidated
          Philadelphia, PA 19101-0601                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $383.85
          Complete Security Systems, Inc.                                       Contingent
          94 Vanderburg Rd.                                                     Unliquidated
          Marlboro, NJ 07746-1433                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4479
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,083.00
          Conga Trans LLC                                                       Contingent
          320 Lafayette St.                                                     Unliquidated
          Salem, MA 01370                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,025.00
          ConnectWise                                                           Contingent
          28819 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 32 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,596.29
          CORPORATE LIMO EXPRESS                                                Contingent
          20 MILLER RD                                                          Unliquidated
          Hillsborough, NJ 08844                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,385.50
          COURTESY LIMO (MI)                                                    Contingent
          131 GRAND TRUNK AVENUE                                                Unliquidated
          Suite D                                                               Disputed
          Battle Creek, MI
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $812.00
          CTA WORLDWIDE                                                         Contingent
          1836 Jackson Keller Rd                                                Unliquidated
          San Antonio, TX 78213                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,362.50
          CTS/ Carlos Trans                                                     Contingent
          1421 E 1ST STREET                                                     Unliquidated
          Los Angeles, CA 90011                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $171.60
          D LUXE LIMOUSINE (FL                                                  Contingent
          170 AZALEA DRIVE                                                      Unliquidated
          Destin, FL                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,614.25
          DANVERS CAR SERVICE                                                   Contingent
          153 Andover St                                                        Unliquidated
          Suite 210                                                             Disputed
          Danvers, MA 01923
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,201.76
          Deem Global Ground Automation, Inc.                                   Contingent
          333 Meadowlands Pkwy                                                  Unliquidated
          1st Floor                                                             Disputed
          Secaucus, NJ 07094
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0296                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 33 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $101.30
          Diamond Paper & Janitorial Supply Co.                                 Contingent
          379 Belmont Ave.                                                      Unliquidated
          Haledon, NJ 07508                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8435
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $462.00
          DIAMOND/PREMIER(SD)                                                   Contingent
          1720 EAST CENTRE STREET                                               Unliquidated
          Rapid City, SD                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $366.45
          DIANA LIMOUSINE SERVICE                                               Contingent
          1445 SELL STATION ROAD                                                Unliquidated
          Littlestown, PA                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $357.91
          Dito, LLC                                                             Contingent
          PO BOX 398452                                                         Unliquidated
          San Francisco, CA 94139-8452                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,074.15
          DK Consulting                                                         Contingent
          1120 Georgetown Way                                                   Unliquidated
          Vernon Hills, IL 60061                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Duncan Tasher                                                         Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,960.78
          Dynasty Auto Body Inc.                                                Contingent
          226 Pennsylvania Ave.                                                 Unliquidated
          Paterson, NJ 07503                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       Addison Lee
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 34 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $376.00
          E&G BROTHERS TRANS                                                    Contingent
          37019 ERICK COURT                                                     Unliquidated
          Palmdale, CA 93550                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,502.57
          ECLIPSE GLOBAL TRANS                                                  Contingent
          44 MORELAND AVENUE EAST                                               Unliquidated
          West St. Paul, MN 55118                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,083.00
          ELEGANT LIMOUSINE & CHARTER- AUSTIN                                   Contingent
          9501 CARGO AVENUE, SUITE 200                                          Unliquidated
          AUSTIN, TX 78719                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,345.75
          ELEGANT LIMOUSINE & CHARTER-SAN                                       Contingent
          ANTONIO                                                               Unliquidated
          5157 Blanco Road                                                      Disputed
          San Antonio, TX 78216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $102.82
          ELEGANT LUXURY LIMO                                                   Contingent
          2526 50TH ST                                                          Unliquidated
          Queens, NY 11377                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,192.30
          ELITE LIMO SVC (CO)                                                   Contingent
          P.O. BOX 2047                                                         Unliquidated
          Eagle, CO                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Emad Tawfik                                                           Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 35 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,370,000.00
          Ernest Thompson, Individually and on
          behalf of all others similarly situated                               Contingent
          Steven Blau, Esq.                                                     Unliquidated
          23 Green Street, Suite 105                                            Disputed
          Huntington, NY 11743
                                                                             Basis for the claim:    Class Action
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,267,000.00
          Errands Plus, Inc.                                                    Contingent
          12270 Wilkins Avenue                                                  Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Affiliate/Insider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,520.00
          Eternity Limousine                                                    Contingent
          1723 El Rito Ave.                                                     Unliquidated
          Glendale, CA 91208                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,043.20
          ETHAN ALLEN COACHWORKS                                                Contingent
          599 SHUNPIKE RD                                                       Unliquidated
          Willison, VT                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          EXCEL LIMOUSINES SVC                                                  Contingent
          221 BRYNN MARR RD                                                     Unliquidated
          Jacksonville, NC 28546                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $143.62
          Exclusive Car SV                                                      Contingent
          460 Race Street                                                       Unliquidated
          Holyoke, MA 01040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $233.25
          EXECUTIVE GROUND (NY                                                  Contingent
          2200 BELLMORE AVENUE                                                  Unliquidated
          Bellmore, NY                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 36 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,464.84
          EXECUTIVE LAS VEGAS                                                   Contingent
          3950 W. TOMPKINS AVE.                                                 Unliquidated
          Las Vegas, NV 89103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ezaldin Abdelsalam                                                    Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $351.00
          FAB LIMOUSINES                                                        Contingent
          3681 CONNECTICUT AVENUE                                               Unliquidated
          Youngstown, OH                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,879.00
          FIRST CLASS CHAUFFEUR                                                 Contingent
          COUNTRY CLUB 220 St. IC15                                             Unliquidated
          Carolina, PR 00983                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,512.84
          FIRST CLASS LIMO (OK                                                  Contingent
          1209 W. DETROIT STREET                                                Unliquidated
          Broken Arrow, OK                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,130.00
          Fisk Limo                                                             Contingent
          Post Office Drawer 10405                                              Unliquidated
          Springfield, MO 65802                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,087.45
          FIVE STAR LIMO                                                        Contingent
          705 E. CHURCH STREET                                                  Unliquidated
          Elmira, NY                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 37 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,089.53
          FIVE STAR LIMO (NY)                                                   Contingent
          705 E. CHURCH STREET                                                  Unliquidated
          Elmira, NY                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,961.00
          FLEETWOOD LIMOUSINE                                                   Contingent
          5800 HANNUM AVE                                                       Unliquidated
          Culver City, CA 90230                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,900.00
          FORNET ENTERPRISES                                                    Contingent
          218 Locust Drive                                                      Unliquidated
          Milford, PA 18337                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Franklyn B. Fyffe                                                     Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,022.82
          FTS LIMOUSINE                                                         Contingent
          266 N W HARRIS LAKE DRIVE                                             Unliquidated
          Lake City, FL                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Gabriel Soto                                                          Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          GEICO A/S/O                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 38 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          GEICO A/S/O SHANAYA                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,820.00
          Get Spiffy, Inc.                                                      Contingent
          4518 S. Miami Blvd.                                                   Unliquidated
          Suite 180                                                             Disputed
          Durham, NC 27703
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $868.22
          Giorgios Limousine                                                    Contingent
          5464 Genesse Street                                                   Unliquidated
          Lancaster, NY 14086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $158.00
          Global Ground                                                         Contingent
          5151 San Felipe, Suite 1390                                           Unliquidated
          Houston, TX 77056                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $268.20
          GO ALPINE                                                             Contingent
          P.O. BOX 775066                                                       Unliquidated
          Steamboat Springs, CO                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,370.00
          GO GROUND (BUSES)                                                     Contingent
          7325 JANES AVENUE                                                     Unliquidated
          Woodridge, IL                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,104.82
          GO LUX LIMO INC                                                       Contingent
          48 BRADSTREET AVE                                                     Unliquidated
          Revere, MA 02151                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 39 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $348.00
          Go Platinum Transportation LLC                                        Contingent
          13891 Jetport Loop, Suite 8                                           Unliquidated
          Fort Myers, FL 33913                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,426.00
          Gold Limousine                                                        Contingent
          32116 Alvarado Blvd.                                                  Unliquidated
          Union City, CA 94587                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,357.82
          Gold Type Business Machines                                           Contingent
          PO Box 305 351 Paterson Ave.                                          Unliquidated
          East Rutherford, NJ 07073                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,340.36
          GRACE LIMOUSINENH)                                                    Contingent
          PO BOX 3510                                                           Unliquidated
          Manchester, NH                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,962.30
          GRAND AVENUE LLC                                                      Contingent
          186 NORTH FIRST STREET                                                Unliquidated
          Nashville, TN                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $909.41
          GRAND LIMOUSINE (MI)                                                  Contingent
          600 S GRAND AVENUE                                                    Unliquidated
          Lansing, MI                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $445.60
          Green Bay Escort Limo                                                 Contingent
          2600 South Ashland Avenue, Suite B                                    Unliquidated
          Green Bay, WI 54304                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 40 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $914.39
          Greene Light Limo                                                     Contingent
          8 Mill Plain Road                                                     Unliquidated
          Danbury, CT 06811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $330.00
          Ground Force 1                                                        Contingent
          60 Smitherfield Blvd., Suite 72                                       Unliquidated
          Plattsburgh, NY 12901                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,048.80
          Ground Force Group                                                    Contingent
          17 Millennium Loop                                                    Unliquidated
          Staten Island, NY 10309                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Guy Emilien                                                           Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,766.00
          Hallett Place Automotive #710029                                      Contingent
          14 Hallett Place                                                      Unliquidated
          Suffern, NY 10901                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $690.30
          HARMONY LIMO (IL)                                                     Contingent
          3443 S. MACARTHUR BLVD.                                               Unliquidated
          Springfield, IL                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $313.86
          Horizon Termite & Pest Control                                        Contingent
          45 Cross Ave                                                          Unliquidated
          Midland Park, NJ 07432                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 41 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,968.25
          HOVART LIMOUSINE (CA                                                  Contingent
          5241 HERMITAGE AVENUE                                                 Unliquidated
          #1                                                                    Disputed
          Valley Village, CA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,807.64
          Hys Limousine WorldwideV                                              Contingent
          480 Island Lane                                                       Unliquidated
          West Haven, CT 06516                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $930.00
          ICON CHAUFFEUR                                                        Contingent
          3579 EAST FOOTHILL BLVD.                                              Unliquidated
          #646                                                                  Disputed
          Pasadena, CA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,961.82
          Intellishift                                                          Contingent
          152 Veterans Memorial Highway                                         Unliquidated
          Commack, NY 11725                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $377.20
          IQ BOSTON TRANDSPORT                                                  Contingent
          8 QUARRY LN                                                           Unliquidated
          Malden, MA 02148                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $116.41
          Island Limousine                                                      Contingent
          380 Vista Roma Way                                                    Unliquidated
          San Jose, CA 95136                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,662.47
          ITEXACT Limited                                                       Contingent
          Dorset House, Regent Park, Kingston Road                              Unliquidated
          Ashtead, United Kingdom KT22 7PL                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 23 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 42 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,375.00
          J AND R TOURS                                                         Contingent
          80 EDISON AVE                                                         Unliquidated
          Mt. Vernon, NY                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,657.99
          J-WAVE TRANSPORTA                                                     Contingent
          P.O. 89402                                                            Unliquidated
          Honolulu, HI                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,743.00
          JACKPOT EXECUTIVE CA                                                  Contingent
          16720 LUDLOW STREET                                                   Unliquidated
          Granada Hills, CA                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $405,000.00
          Jackson Lewis LLP                                                     Contingent
          PO Box 416019                                                         Unliquidated
          Boston, MA 02241-6019                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2642
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Jake's Landscaping                                                    Contingent
          PO Box 100                                                            Unliquidated
          Holmes, PA 19043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,135.59
          James Limo                                                            Contingent
          2415 Annuiston St.                                                    Unliquidated
          Richmond, VA 23223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,045.00
          Jan-Pro Cleaning Systems                                              Contingent
          400 West Cummings Park                                                Unliquidated
          Woburn, MA 01801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 24 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 43 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Jeff Pangilinan                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.00
          JENNIFER GAULDEN                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          JESMIN AKTAR                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,255.53
          Jets.Com-Commissions                                                  Contingent
          140 Broadway, 46th Fl                                                 Unliquidated
          46th Floor                                                            Disputed
          New York, NY 10005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Joes Airport Parking                                                  Contingent
          707 Wilshire Blvd.                                                    Unliquidated
          Suite 4700                                                            Disputed
          Los Angeles, CA 90017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $950,000.00
          Joselito R. Dela Cruz & Jeff Pangilinan,
          on behalf of themselves & all others sim                              Contingent
          Bryan Schwartz Law                                                    Unliquidated
          180 Grand Avenue, Suite 1380                                          Disputed
          Oakland, CA 94612
                                                                             Basis for the claim:    Class Action
          Date(s) debt was incurred
          Last 4 digits of account number       1433                         Is the claim subject to offset?     No       Yes


 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $930.00
          JOSHUAS LIMOUSINE CT                                                  Contingent
          172 STODDARDS WHARF ROAD                                              Unliquidated
          Gales Ferry, CT 06335                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 25 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 44 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Justin Jung                                                           Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $253.50
          K&J Limousine Services, Inc.                                          Contingent
          1183 Greenbriar Drive                                                 Unliquidated
          Lynchburg, VA 24502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $647.50
          Kareem Sayed LLC                                                      Contingent
          103 Gordons Corner Rd                                                 Unliquidated
          Marlboro, NJ 07746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account
          number American Limousine                                          Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.60
          Kauai North Shore                                                     Contingent
          PO Box 109                                                            Unliquidated
          Kilauea, HI 96754                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Keisha Allen                                                          Contingent
          c/o Steven Blau, Esq.                                                 Unliquidated
          23 Green Street, Suite 105                                            Disputed
          Huntington, NY 11743
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,578.14
          KINGS WORLD WIDE (OK)                                                 Contingent
          4801 NW 10TH STREET                                                   Unliquidated
          Oklahoma City, OK                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,945.00
          KIUKI TOURS                                                           Contingent
          LOT 1140 CATHERINE HALL                                               Unliquidated
          Montego Bay, Jamaica                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 45 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,313.76
          KLS WORLDWIDE SVC                                                     Contingent
          9663 SANTA MONICA BLVD.                                               Unliquidated
          Beverly Hills, CA 90210                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Kofi Baning                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,100.00
          KRYSTAL LIMOUSINE                                                     Contingent
          7310 BLANCO ROAD                                                      Unliquidated
          Suite 104                                                             Disputed
          San Antonio, TX
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,091.85
          LA Limo                                                               Contingent
          223 Gibbons Hwy Rt 101                                                Unliquidated
          Wilton, NH 03086                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $304.89
          LA Limousine                                                          Contingent
          772 Goldstream Ave.                                                   Unliquidated
          Victoria, BC V98 2X3                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,861.65
          Lakeview Custom Coach                                                 Contingent
          100 White Horse Pike                                                  Unliquidated
          Oaklyn, NJ 08107                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $285.00
          Lewis Limousine (CA)                                                  Contingent
          27124 Silver Oak Lane #1224                                           Unliquidated
          Santa Clara, CA 91387                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 27 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 46 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,654.37
          Limo Systems                                                          Contingent
          405 RXR Plaza, Suite 405                                              Unliquidated
          Uniondale, NY 11556                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,143.50
          LIMO TOLEDO                                                           Contingent
          115 GLENWOOD ROAD                                                     Unliquidated
          Rossford, OH                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $58,055.25
          Limolabs, LLC                                                         Contingent
          1701 Colton Ave.                                                      Unliquidated
          Bronx, NY 10462                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,017.09
          LIMOUSINE ASSOCIATES                                                  Contingent
          5630 JULMAR DR                                                        Unliquidated
          Cincinnati, OH                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,602.00
          LINDSEY LIMOUSINE                                                     Contingent
          200 ADDISON ROAD                                                      Unliquidated
          Windsor, CT                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $666.00
          LS Classic Limo                                                       Contingent
          3048 Jackson Street                                                   Unliquidated
          Oshkosh, WI 54901                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,503.48
          lucky Limo (OR)                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 47 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,272.25
          Luxxor Limo                                                           Contingent
          8350 Hickman Road, Suite 205                                          Unliquidated
          Clive, IA 50325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $5,795,100.00
          M&T Bank-PPP                                                          Contingent
          150 North Radnor Chester Road
                                                                                Unliquidated
          Wayne, PA 19087
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    PPP - GRANT
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,516.82
          M&T LIMOUSINE                                                         Contingent
          PO BOX 5314                                                           Unliquidated
          Englewood, NJ                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $72,096.98
          Maaco                                                                 Contingent
          Maaco 92 North Main St                                                Unliquidated
          Building 14                                                           Disputed
          Windsor, NJ 08561
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       Flyte Tyme                   Is the claim subject to offset?     No       Yes


 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $471.00
          Mahwah Tire Inc.                                                      Contingent
          PO Box 541                                                            Unliquidated
          Mahwah, NJ 07430                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $462.04
          MANHATTAN VIP                                                         Contingent
          369 QUENTIN RD                                                        Unliquidated
          Brooklyn, NY 11223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Manuel Diaz                                                           Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 48 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $465.07
          Marlin Business Bank                                                  Contingent
          PO Box 13604                                                          Unliquidated
          Philadelphia, PA 19101-3604                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,237.30
          MEARS GLOBAL VAA                                                      Contingent
          324 WEST GOR STREET                                                   Unliquidated
          Winter Springs, FL 32806                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $885.67
          Mercedes Benz of Paramus L766                                         Contingent
          755 Route 17 South                                                    Unliquidated
          Paramus, NJ 07652-2984                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9916
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,852.50
          Meridian Luxury                                                       Contingent
          7912 Van Noord Ave. North                                             Unliquidated
          Hollywood, CA 91605                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $500,000.00
          Michael Fogarty                                                       Contingent
          47 Fatherland Drive                                                   Unliquidated
          Byfield, MA 01922                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,360.00
          Mid Michigan Limo                                                     Contingent
          2442 North Five Mile Road                                             Unliquidated
          Midland, MI 48642                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,199.95
          MIDSTATE LIMOUSINE                                                    Contingent
          107 W. CASS STREET                                                    Unliquidated
          Peoria, IL                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 49 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,480.00
          MILLENNIUM LIMOUSINE                                                  Contingent
          2200 Thurston Drive                                                   Unliquidated
          Canada                                                                Disputed
          Ottawa, Ontario K1G 6E1
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,541.95
          MTL                                                                   Contingent
          888 Rue Berlier                                                       Unliquidated
          Laval, Quebec, Canada H7L 4K5                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Nagi Zaki                                                             Contingent
          c/o Avrohom Gefen, Esq.
                                                                                Unliquidated
          570 Lexington Avenue, Suite 1600
          New York, NY 10022                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,034.35
          National Grid                                                         Contingent
          PO Box 960                                                            Unliquidated
          Northborough, MA 01532                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $675.80
          NE Car Service                                                        Contingent
          293 Proctor Ave                                                       Unliquidated
          Revere, MA 02151                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,570.09
          NICOS TOURING SVC                                                     Contingent
          Nicholas Dujon                                                        Unliquidated
          Davie, FL 33330                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $289.92
          North Jersey Inspection Services                                      Contingent
          294 Adams Court                                                       Unliquidated
          Wyckoff, NJ 07481                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 31 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 50 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $270.42
          NORTH POINT TRANSPORATION                                             Contingent
          P.O. BOX 88128                                                        Unliquidated
          Atlanta, GA 30356                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,279.50
          NY-NJ Trailer Supply, Inc.                                            Contingent
          1401 Rt. 23 South                                                     Unliquidated
          Butler, NJ 07405                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,708.01
          NYG Limousine LLC                                                     Contingent
          167 Lawrence Ave                                                      Unliquidated
          Inwood, NY 11096                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $126.00
          NYS Workers' Compensation Board                                       Contingent
          328 State Street                                                      Unliquidated
          Schenectady, NY 12305                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,445.28
          OAG                                                                   Contingent
          550 W Van Buren Street                                                Unliquidated
          Suite 1520                                                            Disputed
          Chicago, IL 60607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       3463                         Is the claim subject to offset?     No       Yes


 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,176.78
          OLYMPUS WORLDWIDE                                                     Contingent
          5825 GLENRIDGE DRIVE                                                  Unliquidated
          Atlanta, GA 30328                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,934.42
          Omni Limousine                                                        Contingent
          1401 Helm Drive                                                       Unliquidated
          Las Vegas, NV 89119                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 32 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 51 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,882.00
          Opal Business Solutions                                               Contingent
          608 E. McMurray Road                                                  Unliquidated
          McMurray, PA 15317                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       FLYTETYME
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $311.99
          Opdenaker Trash Removal Service, Inc.                                 Contingent
          8 Elm Ave.                                                            Unliquidated
          Aston, PA 19014-1129                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $105.00
          OREGON TOWNCAR SVC                                                    Contingent
          P.O. BOX 14324                                                        Unliquidated
          Portland, OR                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,485.41
          Oscar Limousine                                                       Contingent
          3464 Prairie Path                                                     Unliquidated
          Bethpage, NY 11714                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,028.00
          OTOMG ENTERPRISE INC                                                  Contingent
          8303 24TH AVE                                                         Unliquidated
          East Elmhurst, NY 11370                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,688.73
          P and A Auto Parts                                                    Contingent
          60 Franklin Tpke.                                                     Unliquidated
          Mahwah, NJ 07430                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1710
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,704.00
          PALM BEACH TOURS                                                      Contingent
          800 23RD ST                                                           Unliquidated
          West Palm Beach, FL 33407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 33 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 52 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,806.00
          PandaDoc                                                              Contingent
          101 California Street, Suite 3975                                     Unliquidated
          San Francisco, CA 94111                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,220.00
          Paris Limousine                                                       Contingent
          6550 SE 74th ST                                                       Unliquidated
          Oklahoma City, OK 73135                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,584.77
          PATRICIAN LIMO SER                                                    Contingent
          2600 EAST GENESSE STREET                                              Unliquidated
          Syracuse, NY 13224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Patrick Pyle                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $322.75
          Patriot Coach                                                         Contingent
          21 Cumings Park                                                       Unliquidated
          Woburn, MA 01801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,538.67
          PEAK LIMOUSINE                                                        Contingent
          6308 NORTHERN OAK DRIVE                                               Unliquidated
          Charlotte, NC                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,266.54
          PetroChoice                                                           Contingent
          PO Box 829604                                                         Unliquidated
          Philadelphia, PA 19182-9604                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 53 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Phillip Vargas                                                        Contingent
          Avrohom Gefen, Esq.                                                   Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $319.50
          PINNACLE CAR SERVICE                                                  Contingent
          1 AIRPORT BLVD.                                                       Unliquidated
          Suite 120                                                             Disputed
          Bentonville, AR
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,790.00
          PKF O'Connor Davies, LLP                                              Contingent
          300 Tice Blvd.                                                        Unliquidated
          Woodcliff Lake, NJ 07677                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8510
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,987.05
          Platinum Limousine Service                                            Contingent
          528 Broad Street, Suite 103                                           Unliquidated
          Sumter, SC 29150                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,593.90
          PLATINUM VIP (WA)                                                     Contingent
          605 18TH AVENUE WEST                                                  Unliquidated
          Kirkland, WA 98033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $425.00
          Popeye Autoglas                                                       Contingent
          58 Washington Ave                                                     Unliquidated
          Paterson, NJ 07503                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,766.37
          PRECISION LIMO (FL)                                                   Contingent
          2983 Old Dixie Highway                                                Unliquidated
          Kissimmee, FL 34744                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 35 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 54 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,482.00
          Premium Limousine (TX)                                                Contingent
          7901 Cameron Road                                                     Unliquidated
          Building 3, Suite 287                                                 Disputed
          Austin, TX 78754
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,519.00
          PRESTIGE (CA)                                                         Contingent
          14101 VALLEY HEART DRIVE                                              Unliquidated
          Sherman Oaks, CA 91423                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,018.23
          PRESTIGE TRANSPORTATION (CAN)                                         Contingent
          10135 31 Avenue, NW #105                                              Unliquidated
          Edmonton, Alberta Canada T6N 1C2                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,864.54
          PRIME EXECUTIVE SVC                                                   Contingent
          4124 WALNEY ROAD                                                      Unliquidated
          Suite L                                                               Disputed
          Chantilly, VA 20151
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $863.66
          Proshred Security                                                     Contingent
          152 Eagle Rock Ave.                                                   Unliquidated
          Roseland, NJ 07068                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,001.30
          QUEBEC LIMO                                                           Contingent
          4745 Boul Des Cimes                                                   Unliquidated
          Canada                                                                Disputed
          Quebec, Quebec G2A 3Y2
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,647.75
          RAMA LIMO/INTERNATIO                                                  Contingent
          PO BOX 358                                                            Unliquidated
          Pacentia, CA                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 36 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 55 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $308.70
          ReadyRefresh by Nestle-Mahwah                                         Contingent
          PO Box 856192                                                         Unliquidated
          Louisville, KY 40285-6192                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,670.61
          Real Time Consultants, Inc.                                           Contingent
          777 Corporate Drive                                                   Unliquidated
          Suite 1                                                               Disputed
          Mahwah, NJ 07430
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,721.75
          REGENCY TRANSPORTATION                                                Contingent
          1411 BEAVER AVE                                                       Unliquidated
          Pittsburgh, PA 15233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Renee Del Rossi                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          RENO TAHOE LIMO (NV)                                                  Contingent
          3200 MILL STREET                                                      Unliquidated
          Suite A                                                               Disputed
          Reno, NV
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $869.27
          Reno Tahoe Limo (NV)                                                  Contingent
          3200 Mill Street, Suite A                                             Unliquidated
          Reno, NV 89502                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,315.42
          RK Tours SF                                                           Contingent
          240 A Street                                                          Unliquidated
          San Francisco, CA 94080                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 37 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 56 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Ronald Smith                                                          Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,610.28
          ROSE LIMOUSINE (NC)                                                   Contingent
          11325 A NATIONS FORD RD                                               Unliquidated
          Pineville, NC                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,272.37
          ROSEDALE LIVERY LIMITED
          3687 NASHUA DR UNIT 12                                                Contingent
          Unit 12                                                               Unliquidated
          Canada                                                                Disputed
          Mississauga, Ontario L4V1R3
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $575.06
          RUBY LIMOUSINE SVC                                                    Contingent
          858 Route 46 West                                                     Unliquidated
          Parsippany, NJ 07054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Rushway Limo                                                          Contingent
          104 Lund Ave                                                          Unliquidated
          Hayward, CA 94544                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $123.41
          Rushway Limo                                                          Contingent
          104 Lund Avenue                                                       Unliquidated
          Hayward, CA 94544                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Sanjay Budhoo                                                         Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 38 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 57 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,066.89
          SC EXPRESS CHARLESTON                                                 Contingent
          7319 Wilkinson Blvd. Belmontnc SC 28012                               Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,340.87
          SC EXPRESS LIVERY                                                     Contingent
          7319 Wilkinson Blvd. Belmont NC 28012 Un                              Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $762.50
          Sentinel Benefits & Financial Group                                   Contingent
          100 Quannapowitt Parkway                                              Unliquidated
          Wakefield, MA 01880                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3345
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,111.21
          SERENITY LIMOUSINE                                                    Contingent
          12405 VENICE BLVD                                                     Unliquidated
          Los Angeles, CA 90066                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Serguei Akimov                                                        Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $125,000.00
          Shahid Diwan                                                          Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:    Class Action
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Sherif Ibrahim                                                        Contingent
          c/o Avrohom Gefen, Esq.                                               Unliquidated
          570 Lexington Avenue, Suite 1600                                      Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 39 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 58 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,303.88
          SHUTTLE UP LLC (BUS)                                                  Contingent
          38-17 CRESCENT STREET                                                 Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $420.00
          SIGNATURE EXEC. CA                                                    Contingent
          158 WEST PALM DRIVE                                                   Unliquidated
          Arcadia, CA                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $818.29
          SIGNtist                                                              Contingent
          SIGNtist                                                              Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,657.68
          SILVER FOX LIMO                                                       Contingent
          5500 GRAND AVE                                                        Unliquidated
          Pittsburgh, PA 15225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,578.00
          Simpluris                                                             Contingent
          3194-C Airport Loop Drive
                                                                                Unliquidated
          Costa Mesa, CA 92626
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,199.00
          SPECIAL EVENT SVC.                                                    Contingent
          396 PAUL COURT                                                        Unliquidated
          West Hempstead, NY 11552                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $114.00
          SPECIAL OCCASION (TX)                                                 Contingent
          53 AUGUSTA DR.                                                        Unliquidated
          Abilene, TX 79606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 40 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 59 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,953.18
          ST LOUIS TRANSPORTATION                                               Contingent
          13788 LAKEFRONT DR                                                    Unliquidated
          Earth City, MO 63045                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $806.39
          Star Limo (IL)                                                        Contingent
          907 North Country Fair Drive                                          Unliquidated
          Champaign, IL 61821                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,824.60
          STAR LIMO (MN)                                                        Contingent
          7828 LEQUVE DRIVE SW                                                  Unliquidated
          Rochester, MN                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $364.81
          STAR LIMO(CANADA)                                                     Contingent
          328 INDUSTRIAL AVE es                                                 Unliquidated
          Canada                                                                Disputed
          Vancouver, British Columbia V6A 2PS
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Star2Star                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Starr Indemnity & Liability Co.                                       Contingent
          PO Box 29133
                                                                                Unliquidated
          New York, NY 10087
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $291.60
          Stellar Limousine                                                     Contingent
          47174 Dominic Street                                                  Unliquidated
          Sioux Falls, SD 57107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 41 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 60 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $181.00
          Step Ahead Services                                                   Contingent
          1647 Hwy 12118                                                        Unliquidated
          Deerfield, WI 53531                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Stephen Moreira                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred
                                                                                Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,039.08
          STERLING BLACK CAR                                                    Contingent
          33712 VIA DE AGUA                                                     Unliquidated
          San Juan Capistrano, CA 92675                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $654.18
          SUNSET LIMOUSINE SVC                                                  Contingent
          2375 MELODY LANE                                                      Unliquidated
          Reno, NV 89612                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,882.32
          SUPERIOR EXECUTIVE                                                    Contingent
          405 CEDAR LANE                                                        Unliquidated
          Virginia Beach, VA 23452                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $68.13
          SuperVision                                                           Contingent
          SuperVision                                                           Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,099.90
          Telephonetics                                                         Contingent
          Telephonetics                                                         Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 42 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 61 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,814.45
          TENNESSEE LIMOUSINE SERVICE, INC.                                     Contingent
          2555 POPLAR AVE                                                       Unliquidated
          Memphis, TN                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $397.31
          Teterboro Chrysler                                                    Contingent
          469 Route 46                                                          Unliquidated
          Little Ferry, NJ 07643                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,715.50
          TLA LIMOUSINE                                                         Contingent
          713 NORTH 1ST STREET                                                  Unliquidated
          Montebello, CA 90640                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $261.63
          TOUCH OF CLASS LI(AL                                                  Contingent
          901 PLANTATION WAY                                                    Unliquidated
          Montgomery, AL                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,315.36
          TOUCH OF CLASS(FRESNO)                                                Contingent
          1470 N. BLACKSTONE AVENUE                                             Unliquidated
          Fresno, CA                                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,020.15
          Tristate Trans                                                        Contingent
          PO Box 1761                                                           Unliquidated
          Rutland, VT 05701                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,750.57
          Tuminos Towing                                                        Contingent
          37 Emerson Street                                                     Unliquidated
          Ridgefield Park, NJ 07660                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 43 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 62 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          TWINS LUXURY GROUP                                                    Contingent
          9150 RUNNY MEADE ROAD                                                 Unliquidated
          Jacksonville, FL                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Twins Luxury Group                                                    Contingent
          9150 Runny Meade Road                                                 Unliquidated
          Jacksonville, FL 32257                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $62,367.44
          UCS                                                                   Contingent
          1710 S. Amphlett Blvd.                                                Unliquidated
          San Mateo, CA 94402                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $423.91
          UniFirst                                                              Contingent
          UniFirst 3499 Rider Trail South                                       Unliquidated
          St. Louis, MO 63045                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,513.50
          UNIQUE LIMO SVC                                                       Contingent
          17120 VOSE STREET VAN NUYS CA                                         Unliquidated
          Van Nuys, CA                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,279.51
          UNIVERSAL LIMO (CA)                                                   Contingent
          2505 FRONT STREET                                                     Unliquidated
          Suite A                                                               Disputed
          Sacramento, CA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $271.40
          V&V                                                                   Contingent
          CARRERE 236822                                                        Unliquidated
          Bogota, Colombia 111221                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 44 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 63 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $173.80
          Valera Global                                                         Contingent
          3636 33rd Street, Suite 308                                           Unliquidated
          Long Island, NY 11106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,291.24
          Verizon Wireless                                                      Contingent
          PO Box 489                                                            Unliquidated
          Newark, NJ 07101-0489                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,668.99
          VIP LIMOUSINE (OMAHA                                                  Contingent
          2318 S. 24TH STREET                                                   Unliquidated
          Omaha, NE                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,201.76
          VPLS
          EvoDC/VPLS Dept LA 25225 Pasadena, CA                                 Contingent
          91                                                                    Unliquidated
          Pasadena, CA 91185                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account
          number TRANSPORTATION                   TECH                       Is the claim subject to offset?     No       Yes


 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $807.16
          Waste Management of NJ, Inc.                                          Contingent
          Waste Management Northeast                                            Unliquidated
          Philadelphia, PA 19101-3648                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $29.97
          Watchung Spring Water Co. Inc.                                        Contingent
          1900 Swarthmore Ave.                                                  Unliquidated
          Lakewood, NJ 08701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,189.95
          WB Mason                                                              Contingent
          P.O. Box 984401                                                       Unliquidated
          Boston, MA 02298-1101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9898
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 45 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                                     Document     Page 64 of 146
 Debtor       American Limousine LLC                                                                  Case number (if known)
              Name

 3.311     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $155.00
           WHITE DIAMOND (IN)                                                   Contingent
           2851 SOUTH PACKERTON ROAD                                            Unliquidated
           Warsaw, IN                                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.312     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,777.50
           WHITE KNIGHT (MI)                                                    Contingent
           1720 WATERBURY DR. SE                                                Unliquidated
           Grand Rapids, MI 49508                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.313     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $30,000.00
           Windels Marx                                                         Contingent
           Lane & Mittendorf, LLP                                               Unliquidated
           156 West 56th Street                                                 Disputed
           New York, NY 10019
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number      Flyte Time                   Is the claim subject to offset?       No     Yes


 3.314     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $7,267.57
           WORLD TRAVEL MGMT                                                    Contingent
           223 GUADALUPE                                                        Unliquidated
           #498                                                                 Disputed
           Albuquerque, NM
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       37,732.15
 5b. Total claims from Part 2                                                                            5b.   +    $                   12,038,211.59

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      12,075,943.74




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 46 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                     Desc Main
                                                                     Document     Page 65 of 146
 Fill in this information to identify the case:

 Debtor name         American Limousine LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   100 Cummings Center,
             lease is for and the nature of               Suites 220-G and 222-G
             the debtor's interest

                  State the term remaining
                                                                                     Cummings Properties LLC
             List the contract number of any                                         200 West Cummings Park
                   government contract                                               Woburn, MA 01801-6396


 2.2.        State what the contract or                   70-82 McKee Drive,
             lease is for and the nature of               Mahwah, NJ; 90 McKee
             the debtor's interest                        Drive, Mahwah, NJ
                                                                                     Mahwah Property Owner LLC
                  State the term remaining                                           a/k/a McKee Drive Associates, L.P.
                                                                                     c/o Ivy Realty
             List the contract number of any                                         One Paragon Driive, Suite 125
                   government contract                                               Montvale, NJ 07645


 2.3.        State what the contract or                   ALSO NOTIFY
             lease is for and the nature of
             the debtor's interest
                                                                                     Mahwah Property Owner LLC
                  State the term remaining                                           Mat D. Carlson
                                                                                     Fox Rothschild LLP
             List the contract number of any                                         49 Market Street
                   government contract                                               Morristown, NJ 07960-5122


 2.4.        State what the contract or                   1FBVU4XG0JKB35588
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 66 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   1FBVU4XG2JKB35592
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.6.        State what the contract or                   1FBVU4XG6JKB35594
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.7.        State what the contract or                   1FBVU4XG8JKB35595
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.8.        State what the contract or                   1FBVU4XG1JKB35602
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.9.        State what the contract or                   1FBVU4XG5JKB35604
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.10.       State what the contract or                   WDAPF4CB3HP501830
             lease is for and the nature of               2018 Mercedes Sprinter
             the debtor's interest

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 2 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 67 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   1FBVU4XG2JKB35611
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.12.       State what the contract or                   1FBVU4XG4JKB35612
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.13.       State what the contract or                   1FBVU4XG6JKB35613
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.14.       State what the contract or                   1FBVU4XG8JKB35614
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.15.       State what the contract or                   1FBVU4XGXJKB35615
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.16.       State what the contract or                   1FBVU4XG3JKB35617
             lease is for and the nature of               2018 Ford Transit          Merchants Fleet Management
             the debtor's interest                                                   PO Box 414438
                                                                                     Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 3 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 68 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   1FBVU4XG5JKB35618
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.18.       State what the contract or                   1FBVU4XG3JKB35620
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.19.       State what the contract or                   1FBVU4XG5JKB35621
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.20.       State what the contract or                   1FBVU4XG7JKB35622
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.21.       State what the contract or                   1FBVU4XG0JKB35610
             lease is for and the nature of               2018 Ford Transit
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 4 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 69 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   1FDAF5GY4HED61320
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.23.       State what the contract or                   1FDAF5GY6HED61304
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.24.       State what the contract or                   1FDAF5GY8HEC91904
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.25.       State what the contract or                   1FDFE4FS7GDC56971
             lease is for and the nature of               2018 Ford E450
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.26.       State what the contract or                   1FDFE4FS9GDC56972
             lease is for and the nature of               2018 Ford E450
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.27.       State what the contract or                   1FDFE4FS1GDC11184
             lease is for and the nature of               2018 Ford E450
             the debtor's interest

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 5 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 70 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.28.       State what the contract or                   1FDAF5GT3JEB44268
             lease is for and the nature of               2018 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.29.       State what the contract or                   1FDAF5GT7JEB44273
             lease is for and the nature of               2018 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.30.       State what the contract or                   2G61U5S32J9149758
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.31.       State what the contract or                   2G61U5S35J9148443
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.32.       State what the contract or                   2G61U5S32J9149341
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.33.       State what the contract or                   2G61U5S38J9156214
             lease is for and the nature of               2018 Cadillac XTS          Merchants Fleet Management
             the debtor's interest                                                   PO Box 414438
                                                                                     Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 6 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24               Desc Main
                                                                     Document     Page 71 of 146
 Debtor 1 American Limousine LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   WDDUG8DB2JA400621
             lease is for and the nature of               2018 Mercedes S560
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.35.       State what the contract or                   5LMJJ3HT3JEL04275
             lease is for and the nature of               2018 Lincoln Navigator
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.36.       State what the contract or                   5LMJJ3HT4JEL04270
             lease is for and the nature of               2018 Lincoln Navigator
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.37.       State what the contract or                   5LMJJ3HT6JEL04271
             lease is for and the nature of               2018 Lincoln Navigator
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.38.       State what the contract or                   5LMJJ3HT8JEL04269
             lease is for and the nature of               2018 Lincoln Navigator
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 7 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24               Desc Main
                                                                     Document     Page 72 of 146
 Debtor 1 American Limousine LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.39.       State what the contract or                   5LMJJ3HTXJEL04273
             lease is for and the nature of               2018 Lincoln Navigator
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.40.       State what the contract or                   WDDUG8DB5JA399920
             lease is for and the nature of               2018 Mercedes S560
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.41.       State what the contract or                   2G61U5S33J9127686
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.42.       State what the contract or                   2G61U5S3XJ9127488
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.43.       State what the contract or                   2G61U5S33J9128854
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.44.       State what the contract or                   1GNSKJKC2JR181820
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining                                             Merchants Fleet Management
                                                                                       PO Box 414438
             List the contract number of any                                           Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 8 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 73 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.45.       State what the contract or                   2G61U5S30J9126284
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.46.       State what the contract or                   2G61U5S30J9139519
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.47.       State what the contract or                   2G61U5S30J9149662
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.48.       State what the contract or                   2G61U5S31J9137665
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.49.       State what the contract or                   2G61U5S31J9139903
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.50.       State what the contract or                   2G61U5S34J9148885
             lease is for and the nature of               2018 Cadillac XTS          Merchants Fleet Management
             the debtor's interest                                                   PO Box 414438
                                                                                     Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 9 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 74 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.51.       State what the contract or                   2G61U5S34J9149809
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.52.       State what the contract or                   2G61U5S35J9136146
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.53.       State what the contract or                   2G61U5S35J9136549
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.54.       State what the contract or                   2G61U5S35J9149494
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.55.       State what the contract or                   2G61U5S36J9123860
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 10 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 75 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.56.       State what the contract or                   2G61U5S36J9125396
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.57.       State what the contract or                   2G61U5S36J9126404
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.58.       State what the contract or                   2G61U5S36J9138276
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.59.       State what the contract or                   2G61U5S37J9123933
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.60.       State what the contract or                   2G61U5S38J9148386
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.61.       State what the contract or                   2G61U5S39J9149434
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 11 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 76 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.62.       State what the contract or                   2G61U5S3XJ9125885
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.63.       State what the contract or                   2G61U5S3XJ9126003
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.64.       State what the contract or                   2G61U5S3XJ9148213
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.65.       State what the contract or                   2G61U5S30J9148172
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.66.       State what the contract or                   2G61U5S31J9153722
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.67.       State what the contract or                   2G61U5S32J9154359
             lease is for and the nature of               2018 Cadillac XTS          Merchants Fleet Management
             the debtor's interest                                                   PO Box 414438
                                                                                     Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 12 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 77 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.68.       State what the contract or                   2G61U5S33J9153236
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.69.       State what the contract or                   2G61U5S35J9153500
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.70.       State what the contract or                   2G61U5S39J9154827
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.71.       State what the contract or                   2G61U5S35J9154128
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.72.       State what the contract or                   2G61U5S30J9154988
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 13 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 78 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.73.       State what the contract or                   2G61U5S36J9153408
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.74.       State what the contract or                   2G61U5S37J9154079
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.75.       State what the contract or                   2G61U5S37J9154194
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.76.       State what the contract or                   2G61U5S38J9154141
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.77.       State what the contract or                   2G61U5S33J9154791
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.78.       State what the contract or                   2G61U5S35J9154095
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 14 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 79 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.79.       State what the contract or                   2G61U5S35J9154467
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.80.       State what the contract or                   2G61U5S37J9153465
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.81.       State what the contract or                   2G61U5S37J9154454
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.82.       State what the contract or                   2G61U5S39J9154388
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.83.       State what the contract or                   2G61U5S39J9155184
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.84.       State what the contract or                   2G61U5S3XJ9154979
             lease is for and the nature of               2018 Cadillac XTS          Merchants Fleet Management
             the debtor's interest                                                   PO Box 414438
                                                                                     Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 15 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 80 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.85.       State what the contract or                   2G61U5S38J9153698
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.86.       State what the contract or                   2G61U5S38J9154205
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.87.       State what the contract or                   2G61U5S32J9153440
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.88.       State what the contract or                   2G61U5S32J9153731
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.89.       State what the contract or                   2G61U5S30J9153792
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 16 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 81 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.90.       State what the contract or                   2G61U5S31J9153459
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.91.       State what the contract or                   2G61U5S33J9154273
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.92.       State what the contract or                   2G61U5S39J9153290
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.93.       State what the contract or                   2G61U5S39J9153810
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.94.       State what the contract or                   2G61U5S30J9154120
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.95.       State what the contract or                   2G61U5S33J9153284
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 17 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 82 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.96.       State what the contract or                   2G61U5S35J9153979
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.97.       State what the contract or                   2G61U5S37J9153997
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.98.       State what the contract or                   2G61U5S31J9154434
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.99.       State what the contract or                   2G61U5S34J9153374
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.100.      State what the contract or                   2G61U5S36J9154767
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.101.      State what the contract or                   2G61U5S39J9153371
             lease is for and the nature of               2018 Cadillac XTS          Merchants Fleet Management
             the debtor's interest                                                   PO Box 414438
                                                                                     Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 18 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 83 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.102.      State what the contract or                   2G61U5S36J9153389
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.103.      State what the contract or                   2G61U5S37J9154258
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.104.      State what the contract or                   WDDUG8GB1JA406325
             lease is for and the nature of               2018 Mercedes S560
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.105.      State what the contract or                   WDDUG8GB9JA401227
             lease is for and the nature of               2018 Mercedes S560
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.106.      State what the contract or                   WDDUG8GB2JA403840
             lease is for and the nature of               2018 Mercedes S560
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 19 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 84 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.107.      State what the contract or                   2G61U5S39J9154276
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.108.      State what the contract or                   2G61U5S37J9153854
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.109.      State what the contract or                   1FDAF5GT0HEB94474
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.110.      State what the contract or                   1FDAF5GT3HEC24180
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.111.      State what the contract or                   1FDAF5GT5HEB94468
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.112.      State what the contract or                   1FDAF5GT5HEB94471
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 20 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24               Desc Main
                                                                     Document     Page 85 of 146
 Debtor 1 American Limousine LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.113.      State what the contract or                   1FDAF5GT7HEB94472
             lease is for and the nature of               2017 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.114.      State what the contract or                   1FDFE4FS0GDC11175
             lease is for and the nature of               2017 Ford E450
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.115.      State what the contract or                   2G61U5S36J9149231
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.116.      State what the contract or                   2G61U5S36J9148824
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.117.      State what the contract or                   1GYS4GKJ6JR142789
             lease is for and the nature of               2018 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.118.      State what the contract or                   1GYS4GKJ7JR142851
             lease is for and the nature of               2018 Cadillac Escalade       Merchants Fleet Management
             the debtor's interest                                                     PO Box 414438
                                                                                       Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 21 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24               Desc Main
                                                                     Document     Page 86 of 146
 Debtor 1 American Limousine LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.119.      State what the contract or                   1GYS4GKJ5HR343965
             lease is for and the nature of               2017 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.120.      State what the contract or                   1GYS4GKJ6HR339309
             lease is for and the nature of               2017 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.121.      State what the contract or                   1GYS4GKJ1JR125091
             lease is for and the nature of               2018 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.122.      State what the contract or                   1GYS4GKJ0JR120819
             lease is for and the nature of               2018 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.123.      State what the contract or                   2G61U5S36H9198794
             lease is for and the nature of               2017 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 22 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 87 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.124.      State what the contract or                   2G61U5S30H9191369
             lease is for and the nature of               2017 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.125.      State what the contract or                   2G61U5S38J9128011
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.126.      State what the contract or                   2G61U5S30J9128228
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.127.      State what the contract or                   2G61U5S35J9128029
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.128.      State what the contract or                   2G61U5S39J9127479
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.129.      State what the contract or                   2G61U5S30J9129640
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 23 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24               Desc Main
                                                                     Document     Page 88 of 146
 Debtor 1 American Limousine LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.130.      State what the contract or                   2G61U5S32J9128411
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.131.      State what the contract or                   2G61U5S37J9127674
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.132.      State what the contract or                   2G61U5S38J9128168
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.133.      State what the contract or                   2G61U5S38J9127490
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.134.      State what the contract or                   2G61U5S32J9128862
             lease is for and the nature of               2018 Cadillac XTS
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.135.      State what the contract or                   1GYS4GKJ0HR363766
             lease is for and the nature of               2017 Cadillac Escalade       Merchants Fleet Management
             the debtor's interest                                                     PO Box 414438
                                                                                       Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 24 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24               Desc Main
                                                                     Document     Page 89 of 146
 Debtor 1 American Limousine LLC                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.136.      State what the contract or                   1GYS4GKJXHR319838
             lease is for and the nature of               2017 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.137.      State what the contract or                   1GYS4GKJXJR120620
             lease is for and the nature of               2018 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.138.      State what the contract or                   1GYS4GKJ1JR123499
             lease is for and the nature of               2018 Cadillac Escalade
             the debtor's interest

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.139.      State what the contract or                   1GNSKGKC0JR150195
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438


 2.140.      State what the contract or                   1GNSKGKC1JR151422
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                       Merchants Fleet Management
             List the contract number of any                                           PO Box 414438
                   government contract                                                 Boston, MA 02241-4438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 25 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 90 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.141.      State what the contract or                   1GNSKGKC3JR150191
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.142.      State what the contract or                   1GNSKGKC5JR150144
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.143.      State what the contract or                   1GNSKGKC5JR151147
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.144.      State what the contract or                   1GNSKGKC5JR151536
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.145.      State what the contract or                   1GNSKGKC6JR150248
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                     Merchants Fleet Management
             List the contract number of any                                         PO Box 414438
                   government contract                                               Boston, MA 02241-4438


 2.146.      State what the contract or                   1GNSKGKC8JR151756
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining                                           Merchants Fleet Management
                                                                                     PO Box 414438
             List the contract number of any                                         Boston, MA 02241-4438
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 26 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                Desc Main
                                                                     Document     Page 91 of 146
 Debtor 1 American Limousine LLC                                                                Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.147.      State what the contract or                   1GNSKGKC9JR151457
             lease is for and the nature of               2018 Chevrolet
             the debtor's interest                        Suburban

                  State the term remaining
                                                                                        Merchants Fleet Management
             List the contract number of any                                            PO Box 414438
                   government contract                                                  Boston, MA 02241-4438


 2.148.      State what the contract or                   1FDAF5GT0KEC17971
             lease is for and the nature of               2019 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                        Midland Savings Bank
             List the contract number of any                                            PO Box 2149
                   government contract                                                  Gig Harbor, WA 98335


 2.149.      State what the contract or                   1FDAF5GT3KEC17981
             lease is for and the nature of               2019 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                        Midland Savings Bank
             List the contract number of any                                            PO Box 2149
                   government contract                                                  Gig Harbor, WA 98335


 2.150.      State what the contract or                   1FDAF5GT2KEC17969
             lease is for and the nature of               2019 Ford F-550
             the debtor's interest

                  State the term remaining
                                                                                        Midland Savings Bank
             List the contract number of any                                            PO Box 2149
                   government contract                                                  Gig Harbor, WA 98335


 2.151.      State what the contract or                   1FDAF5GT4KEC17973
             lease is for and the nature of               2019 Ford F-550
             the debtor's interest

                  State the term remaining

             List the contract number of any                                            Midland Savings Bank
                   government contract


 2.152.      State what the contract or                   2 photocopiers, 2 color
             lease is for and the nature of               printers                      TGI Office Automation
             the debtor's interest                                                      951 Haddonfield Road
                                                                                        Cherry Hill, NJ 08002
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 27 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24             Desc Main
                                                                     Document     Page 92 of 146
 Debtor 1 American Limousine LLC                                                             Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.153.      State what the contract or                   papercut software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     TGI Office Automation
             List the contract number of any                                         951 Haddonfield Road
                   government contract                                               Cherry Hill, NJ 08002




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 28 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                  Desc Main
                                                                     Document     Page 93 of 146
 Fill in this information to identify the case:

 Debtor name         American Limousine LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Addison Lee Inc.                  c/o American Limousine LLC                          Joselito R. Dela Cruz            D
                                               90 McKee Drive                                      & Jeff Pangilinan,               E/F       3.169
                                               Mahwah, NJ 07430
                                                                                                                                    G




    2.2      American                          c/o American Limousine LLC                          M&T Bank                         D   2.8
             Transportation                    90 McKee Drive                                                                       E/F
             Holdings LLC                      Mahwah, NJ 07430
                                                                                                                                    G




    2.3      ATH Transport                     c/o American Limousine LLC                          M&T Bank                         D   2.8
             LLC                               90 McKee Drive                                                                       E/F
                                               Mahwah, NJ 07430
                                                                                                                                    G




    2.4      ATH Transport                     c/o American Limousine LLC                          Joselito R. Dela Cruz            D
             LLC                               90 McKee Drive                                      & Jeff Pangilinan,               E/F       3.169
                                               Mahwah, NJ 07430
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24         Desc Main
                                                                     Document     Page 94 of 146
 Debtor       American Limousine LLC                                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Flyte Line                        c/o American Limousine LLC                          M&T Bank                 D   2.8
             Transportation                    90 McKee Drive                                                               E/F
             LLC                               Mahwah, NJ 07430
                                                                                                                            G




    2.6      Michael Fogarty                   47 Fatherland Drive                                 Cummings                 D
                                               Byfield, MA 01922                                   Properties LLC           E/F
                                                                                                                            G




    2.7      Tim Rose                          c/o Dolphin Transportation                          Ascentium Capital        D   2.1
                                               3963 Progress Ave                                   LLC                      E/F
                                               Naples, FL 34104
                                                                                                                            G




    2.8      Tim Rose                          c/o Dolphin Transportation                          Ascentium Capital        D   2.2
                                               3963 Progress Ave                                   LLC                      E/F
                                               Naples, FL 34104
                                                                                                                            G




    2.9      Tim Rose                          c/o Dolphin Transportation                          Ascentium Capital        D   2.3
                                               3963 Progress Ave                                   LLC                      E/F
                                               Naples, FL 34104
                                                                                                                            G




    2.10     Tim Rose                          c/o Dolphin Transportation                          Ascentium Capital        D   2.4
                                               3963 Progress Ave                                   LLC                      E/F
                                               Naples, FL 34104
                                                                                                                            G




    2.11     Tim Rose                          c/o Dolphin Transportation                          First Lease, Inc.        D   2.5
                                               3963 Progress Ave                                                            E/F
                                               Naples, FL 34104
                                                                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                             Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24         Desc Main
                                                                     Document     Page 95 of 146
 Debtor       American Limousine LLC                                                          Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Transportation                    c/o American Limousine LLC                          M&T Bank                 D   2.8
             Technology                        90 McKee Drive                                                               E/F
             Services, Inc.                    Mahwah, NJ 07430
                                                                                                                            G




    2.13     Tristar Chauffeur                 Addison Lee Inc.                                    Sherif Ibrahim           D
             Management                        c/o American Limousine LLC                                                   E/F       3.268
                                               90 McKee Drive
                                                                                                                            G
                                               Mahwah, NJ 07430




    2.14     Tristar Chauffeur                 c/o American Limousine LLC                          M&T Bank                 D   2.8
             Management                        90 McKee Drive                                                               E/F
                                               Mahwah, NJ 07430
                                                                                                                            G




    2.15     Tristar Services                  c/o American Limousine LLC                          M&T Bank                 D   2.8
             (US) Inc.                         90 McKee Drive                                                               E/F
                                               Mahwah, NJ 07430
                                                                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                             Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                             Desc Main
                                                                     Document     Page 96 of 146



 Fill in this information to identify the case:

 Debtor name         American Limousine LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $1,935,497.00
       From 9/01/2020 to Filing Date
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $49,723,674.00
       From 9/01/2019 to 8/31/2020
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       For prior year:
       From 9/01/2020 to Filing Date                                                           Insurance Payment                                      $100,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 21-10121-SLM                        Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                             Desc Main
                                                                     Document     Page 97 of 146
 Debtor       American Limousine LLC                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               3 As Auto Repair                                                                             $11,803.63           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Bank Direct Capital                                                                          $31,160.78           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Cummings Properties, LLC                                                                     $10,525.17           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               IRS                                                                                          $10,000.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Limolabs, LLC                                                                                $38,168.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               M&T Bank                                                                                     $28,126.24           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               M&T Bank Term Loan                                                                             $7,433.50          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Mahwah Property Owner LLC                                                                    $10,079.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-10121-SLM                        Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                             Desc Main
                                                                     Document     Page 98 of 146
 Debtor       American Limousine LLC                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               Midland Equipment Finance                                                                    $42,324.57           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            NY State Dept. of Tax & Finance                                                                 $30,848.80           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       .
            NYC Dept. of Finance                                                                              $8,840.00          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            Rockland Elec-46049                                                                               $8,892.38          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            Sentinel                                                                                          $8,165.88          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Sentinel                                                                                        $17,014.66           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            Shulman, Rogers, Gandal, Por                                                                      $2,000.00          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            Simpluris, Inc Trust                                                                           $125,001.77           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1          Filed 01/08/21 Entered 01/08/21 13:01:24                             Desc Main
                                                                     Document     Page 99 of 146
 Debtor      American Limousine LLC                                                                     Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       .
            Starr Companies                                                                                 $15,409.59           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       .
            State of NY Worker's Compensation                                                               $96,287.97           Secured debt
               Board                                                                                                             Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       .
            Telehouse America                                                                               $23,654.79           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       .
            TIB Insurance                                                                                  $236,827.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       .
            Wex, Inc                                                                                        $55,105.32           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       .
            Windsor Industrial Park Associates,                                                             $11,470.28           Secured debt
               LTD                                                                                                               Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.23
       .
            Wright Express                                                                                  $27,986.41           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       .
            ADP                                                                                             $18,789.11           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-10121-SLM                        Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                      Desc Main
                                                            Document    Page 100 of 146
 Debtor       American Limousine LLC                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       .
            Jackson Lewis LLP                                                                               $25,000.00           Secured debt
               PO Box 416019                                                                                                     Unsecured loan repayments
               Boston, MA 02241-6019                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.26
       .
            Oxford Health                                                                                   $12,853.99           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       .
            Associated Limousine                                                                            $25,000.00           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       .
            Flight Facilities, Inc.                                                                           $9,000.00          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.29
       .
            Merchants Fleet Management                                                                     $193,930.13           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Michael Fogarty                                                                             $132,184.69         Lease payments personally
               47 Fatherland Drive                                                                                             guaranteed by Michael Fogarty.
               Byfield, MA 01922
               President

       4.2.    Michael Fogarty                                                                                     $0.00       Credit Card personally
               47 Fatherland Drive                                                                                             guarateed by Michael Fogarty.
               Byfield, MA 01922
               President                                                                                                       Amount TBD

       4.3.    Errands Plus, Inc.                                                                           $83,402.36         Payment for services and labor.
               12270 Wilkins Avenue
               Rockville, MD 20852
               Indirect Parent Company
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 21-10121-SLM                        Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                         Desc Main
                                                            Document    Page 101 of 146
 Debtor       American Limousine LLC                                                                    Case number (if known)




5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       MERCHANTS FLEET                                           159 Leased Vehicles plus a payment of                         September 3,                 Unknown
       MANAGEMENT                                                $419,797.69.                                                  2020
       Merchants Automotive Group
       PO Box 414438
       Boston, MA 02241-4438


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Joselito R. Dela Cruz and Jeff                    Class Action               Superior Court of CA,                        Pending
               Pangilinan, on behalf of                                                     Alameda County                               On appeal
               themselves and all others
                                                                                                                                         Concluded
               similarly situated, Plaintiffs,
               v.
               Addison Lee Inc., American
               Limousine LLC, ATH
               Transport LLC, and DOES 1
               through 50, inclusive,
               Defendants.
               RG19021433

       7.2.    Ernest Thompson,                                  Class Action               United States District Court                 Pending
               Individually and on Behalf of                                                Southern District of New                     On appeal
               All Others Similarly Situated,                                               York
                                                                                                                                         Concluded
               Plaintiff,
               v.
               American Limousine Group
               LLC d/b/a Addison Lee
               19-cv-041133(CS)(PED)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-10121-SLM                        Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                         Desc Main
                                                            Document    Page 102 of 146
 Debtor       American Limousine LLC                                                                        Case number (if known)



               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.3.    Shahid Diwan, Abdel Abdel                                                                                                  Pending
               Fattah, Ezaldin Abdelsalam,                                                                                                On appeal
               Serguei Akimov, Abdallah Ba,
                                                                                                                                          Concluded
               Sanjay Budhoo, Manuel Diaz,
               Franklyn B.
               Fyffe, Sherif Ibrahim, Justin
               Jung, Andres Morales,
               Candido Nunez, Ronald
               Smith, Duncan Tasher, Emad
               Tawfik, Phillip Vargas
               and Nagi Zaki v. Tristar
               Chauffeur Management, Inc.,
               Addison Lee, Inc., American
               Limousine LLC d/b/a Flyte
               Tyme Worldwide
               Addison Lee LLC f/d/b/a Flyte
               Tyme Transportation LLC.


       7.4.    Emin Kurbanov v. American                                                                                                  Pending
               Limousine LLC                                                                                                              On appeal
                                                                                                                                          Concluded

       7.5.    Nagi Zaki v. American                                                                                                      Pending
               Limousine LLC                                                                                                              On appeal
               EB33WB-67931
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Theft of Data                                             $100,000.00                                                                              $100,000.00


 Part 6:      Certain Payments or Transfers

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                            Document    Page 103 of 146
 Debtor        American Limousine LLC                                                                    Case number (if known)



11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

          None.

                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    Dean G. Sutton, Esquire
                18 Green Road
                P.O. Box 187                                                                                                   November
                Sparta, NJ 07871                                     Attorney Fees                                             16, 2020           $35,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.
                Schulman Rogers                                                                                                October,
                                                                                                                               2020                 $2,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers         Total amount or
                                                                                                                      were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer        Total amount or
               Address                                           payments received or debts paid in exchange             was made                      value
       13.1 Lancer Insurance Company                             Collateral for present and future
       .                                                         insurance claims                                                               $600,000.00

               Relationship to debtor
               Debtor's Insurance Carrier


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                     Desc Main
                                                            Document    Page 104 of 146
 Debtor        American Limousine LLC                                                                   Case number (if known)




           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     92 North Main Street                                                                                      11/10/2011 - Fall, 2020
                 Building 7, Unit A
                 Windsor, NJ 08561

       14.2.     438 Seminole Street                                                                                       04/01/2016 - Fall, 2020
                 Essington, PA 19029

       14.3.     16509-16515 Arminta Street                                                                                06/01/2013 - Fall, 2020
                 Van Nuys, CA 91406

       14.4.     16517-16521 Arminta Street                                                                                06/01/2012 - Fall, 2020
                 Van Nuys, CA 91406

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  First name
                  Last name
                  Mobile phone number
                  Employee ID (sometimes)
                  Home address
                  Work address
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    American Limousine LLC 401(k) Plan                                                         EIN:

                    Has the plan been terminated?
                       No
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                    Desc Main
                                                            Document    Page 105 of 146
 Debtor      American Limousine LLC                                                                     Case number (if known)



                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                          Desc Main
                                                            Document    Page 106 of 146
 Debtor      American Limousine LLC                                                                     Case number (if known)



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    ATH Transport LLC                                Chauffeur Services                               EIN:         XX-XXXXXXX
             90 McKee Drive
             Mahwah, NJ 07430                                                                                  From-To      12/22/2016 - Present

    25.2.    Flyte Line Transportation                        Franchise Operator                               EIN:
             LLC
             90 Mckee Drive                                                                                    From-To      05/03/2016 to Present
             Mahwah, NJ 07430

    25.3.    American Transportation                          Chauffeur Services                               EIN:         XX-XXXXXXX
             Holdings LLC
             90 Mckee Drive                                                                                    From-To      11/18/16 - Current
             Mahwah, NJ 07430

    25.4.    Tristar Services (US)                            Chauffeur Services                               EIN:         XX-XXXXXXX
             90 Mckee Drive
             Mahwah, NJ 07430                                                                                  From-To      9/22/2005 - Present

    25.5.    Tristar Chauffeur                                Employed Chauffeurs                              EIN:         XX-XXXXXXX
             Management, Inc.
             90 Mckee Drive                                                                                    From-To      6/6/2007 - Present
             Mahwah, NJ 07430

    25.6.    Tristar Vehicle Leasing                          Leasing Company                                  EIN:
             90 Mckee Drive
             Mahwah, NJ 07430                                                                                  From-To      8/1/2007 - Present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                   Desc Main
                                                            Document    Page 107 of 146
 Debtor      American Limousine LLC                                                                     Case number (if known)



              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Jennifer Freedman, Controller of                                                                                    Current
                    Errands Plus Inc.
                    Rockville, Maryland
       26a.2.       Paul Pielka, Controller of                                                                                          Previous
                    American Limousine LLC
                    Mahwah, NJ
       26a.3.       PKF O’Connor Davies
                    Outside CPA firm
                    New York, NY

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Jennifer Freedman, Controller of                                                                                    Current
                    Errands Plus Inc.
                    Rockville, Maryland
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.2.       Paul Pielka, Controller of                                                                                          Previous
                    American Limousine LLC
                    Mahwah, NJ
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.3.       PKF O’Connor Davies
                    Outside CPA firm
                    New York, NY

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jennifer Freedman, Controller of
                    Errands Plus Inc.
                    Rockville, Maryland

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       M&T Bank
                    150 North Radnor Chester Road
                    Wayne, PA 19087

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                    Desc Main
                                                            Document    Page 108 of 146
 Debtor      American Limousine LLC                                                                     Case number (if known)




               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert M. Alexander                                                                                Director, CEO and Secretary           0%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael Fogarty                                47 Fatherland Drive                                 President                             0%
                                                      Byfield, MA 01922

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jennifer Freedman                                                                                  Treasurer                             0%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       AL Parent Inc.                                                                                                                           100% Owner
                                                                                                                                                of Debtor

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Errands Plus, Inc.                             12270 Wilkins Avenue                                                                      100% owner
                                                      Rockville, MD 20852                                                                       of AL Parent
                                                                                                                                                Inc.
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert M. Alexander                                                                                                                      100% Owner
                                                                                                                                                of Errands
                                                                                                                                                Plus, Inc.


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Michael Fogarty                                47 Fatherland Drive                                 Director                          January -
                                                      Byfield, MA 01922                                                                     February, 2020

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Bill Whalen                                                                                        Director                          January -
                                                                                                                                            February, 2020

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       D.J. (Jan) Baker                                                                                   Director                          January -
                                                                                                                                            February, 2020


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                    Desc Main
                                                            Document    Page 109 of 146
 Debtor       American Limousine LLC                                                                    Case number (if known)




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                Compensation, all
       .                                                                                                                                   of which was paid
                                                                                                                                           pursuant to
                                                                                                                                           previously
                                                                                                                                           negotiated terms
                                                                                                                                           of employment,
                                                                                                                                           and such amount
                                                                                                                                           included a 50%
                                                                                                                                           reduction in base
               Michael Fogarty                                                                                                             salary due to
               47 Fatherland Drive                                                                                       Throughout        impact of
               Byfield, MA 01922                                 $238,461                                                2020              Covid-19 virus.

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Addison Lee Group Ltd., a United Kingdom company                                                           EIN:


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                            Desc Main
                                                            Document    Page 110 of 146
 Debtor      American Limousine LLC                                                                     Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 8, 2021

 /s/ Michael Fogarty                                                    Michael Fogarty
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                              Desc Main
                                                            Document    Page 111 of 146
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re       American Limousine LLC                                                                           Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $              425.00/hour
             Prior to the filing of this statement I have received                                        $                 35,000.00
             Balance Due                                                                                  $                       TBD

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

                                                                              /s/ Dean G. Sutton, Esq.
     Date                                                                     Dean G. Sutton, Esq. DS-1910
                                                                              Signature of Attorney
                                                                              Dean G. Sutton, Esquire
                                                                              18 Green Road
                                                                              P.O. Box 187
                                                                              Sparta, NJ 07871
                                                                              973-729-8121 Fax: 973-729-6685
                                                                              Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                                        Desc Main
                                                            Document    Page 112 of 146
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      American Limousine LLC                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 AL Parent Inc.                                                                                                                  100% Ownership



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date January 8, 2021                                                        Signature /s/ Michael Fogarty
                                                                                            Michael Fogarty

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                 Desc Main
                                                            Document    Page 113 of 146




                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re      American Limousine LLC                                                                Case No.
                                                                                Debtor(s)         Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       January 8, 2021                                         /s/ Michael Fogarty
                                                                     Michael Fogarty/President
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                             Document    Page 114 of 146


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        1 City Limousine
                        1629 Via Arriba
                        San Lorenzo, CA 94580


                        101 Limousine
                        19401 Dougherty Ave
                        Morgan Hill, CA 95037


                        1ST NATIONAL SEDAN
                        P.O. BOX 48797
                        Los Angeles, CA


                        5 Star Liimo
                        220 Roosevelt Avenue
                        Downingtown, PA 19335


                        654 Limo IncV
                        4070 Drifting Sand Trail
                        Destin, FL 32541


                        A Comfort Limo
                        1626 North Wilcox Ave
                        Los Angeles, CA 90028


                        A LIMOUSINE CONN(UT)
                        2545 Decker Lane
                        Salt Lake City, UT 84119


                        A LIMOUSINE SVC (PA)
                        30 PRAGER ST
                        Pittsburgh, PA 15215


                        A MIDNIGHT LIMOUSINE
                        1509 LEYBOURNE CT
                        Conway, SC


                        A RIDE IN LUXURY(CO)
                        2216 WEST VERMIJO AVENUE
                        Colorado Springs, CO


                        A STEP ABOVE LIMO
                        1917 SCOTT FUTRELL DRIVE
                        Charlotte, NC 28208
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 115 of 146



                    A Super Limo
                    2627 30th Avenue, Unit A
                    San Francisco, CA 94116


                    A Supreme Limo (OH)
                    3075 E 14th Avenue
                    Columbus, OH 43219


                    AAAQuality Security
                    PO Box 15
                    Oakland, NJ 07436


                    Aara Analytix Corporation
                    755 Grove Valley Dr.
                    Cumming, GA 30041


                    Abdallah Ba
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    Abdel Abdel Fattah
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    Abe's Limousine
                    2500 Calbert St. NW
                    Washington, DC 20008


                    ACCENT CHAUFF TRANS
                    827 CAMINO DE MONTE REY
                    Santa Fe, NM 87505


                    Accounting Principals
                    Lockbox: Dept.CH 14031
                    Palatine, IL 60055-4031


                    ACE LIMOUSINE(AL)
                    130 SPRINGFIELD
                    Madison, AL


                    ACE TRANSPORTATION (CA)
                    43340 STONY HILL CT
                    Palm Desert, CA 92260
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 116 of 146



                    ACTION LIMOUSINE (TX
                    6104 WIND SWEPT LANE
                    Houston, TX 77057


                    Action Limousine, Inc.
                    5128 Valley Brook Circle
                    Birmingham, AL 35244


                    Addison Lee Inc.
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430


                    ADROIT TRANSPORTATION INC
                    2816 HONOLULU AVE #278
                    Verdugo City, CA 91046


                    Advantage Limo (FL)
                    4419 N Hubert Ave., Suite A
                    Tampa, FL 33614


                    Affairs of Style
                    PO Box 483
                    Gatlinburg, TN 37738


                    Alicia Campbell
                    c/o Steven Blau, Esq.
                    23 Green Street, Suite 105
                    Huntington, NY 11743


                    All Star TransportationV
                    2505 Industrial Row Dr.
                    Troy, MI 48084


                    ALL TOWN CENTRAL TRANSPORTATION
                    730 SAW MILL RIVER RD
                    Ardsley, NY 10502


                    All Valley Limousine Service
                    600 Ash Avenue
                    McAllen, TX 78501


                    Allaire Limousine
                    PO Box 627
                    Farmingdale, NJ 07727
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 117 of 146



                    Alliance Limousine
                    547 SAW MILL RIVER RD
                    LL2
                    Ardsley, NY 10502


                    ALLIED TRANSPORTATIO
                    4021 PACIFIC BLVD.
                    San Mateo, CA 94403


                    Alpine Luxury Limousine
                    236 S.3RD
                    Montrose, CO 81401


                    AMBASSADOR BLACKSTAR LIMO (WA)
                    8606 N Wall St
                    Spokane, WA 99218


                    AMERICAN CAPITAL
                    6943 MURIETTA AVE
                    Van Nuys, CA 91405


                    AMERICAN COMFORT
                    4084 ARNOLD AVE
                    Suite 1 & 2
                    Naples, FL


                    AMERICAN EXECUTIVE
                    23571 PEBBLE RUN PLACE
                    #130
                    Sterling, VA 20166


                    American Express



                    AMERICAN LIMO NM
                    303 ARVADA N.W
                    Albuquerque, NM 87102


                    AMERICAN LIMO OF CMH
                    11723 DETROIT AVE
                    Lakewood, OH 44107


                    American Mobile Glass of NJ
                    35 Oak Ridge Road
                    Newfoundland, NJ 07435
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 118 of 146



                    American Transportation Holdings LLC
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430


                    American Vending & Coffee Service
                    PO Box 305
                    Mount Freedom, NJ 07970


                    AMICA/DBA ICONA GLOB
                    44 GILLENDER STREET
                    Unit 15
                    London, United Kingdom E14 6RP


                    Andres Morales
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    ANDRUS LIMOUSINES IN
                    PO BOX 305
                    Menomonee Falls, WI 53051


                    Angelos Efstathopoulos
                    c/o Steven Blau, Esq.
                    23 Green Street, Suite 105
                    Huntington, NY 11743


                    Anthony DeAngelis
                    c/o Steven Blau, Esq.
                    23 Green Street, Suite 105
                    Huntington, NY 11743


                    ARISTOCRAT (FL)
                    6923 NARCOOSSEE ROAD
                    Suite 626
                    Orlando, FL


                    Ascentium Capital LLC
                    PO Box 301593
                    Dallas, TX 75303-1593


                    ATH Transport LLC
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 119 of 146



                    ATLANTIC LIMO (GA)
                    2450 PLEASANTDALE ROAD
                    Atlanta, GA


                    ATLANTIS LIMO SVC
                    9001 WEST CHESTER PIKE
                    Upper Darby, PA 19082


                    Atlas Link
                    30 Chelsea St., Apt. 403
                    Everett, MA 02149


                    AVENTURA LIMO (FL)
                    20251 NE 15TH COURT
                    Miami, FL


                    B-LINE XPRESS (CO)
                    56 EDWARDS VILLAGE BLVD.
                    Suite 2
                    Edwards, Co 81620


                    Babylon Limousine
                    14701 Calvert Street
                    Van Nuys, CA 91411


                    Bakersfield Limo
                    PO Box 9486
                    Bakersfield, CA 93389


                    Baybus (WI)
                    846 Lime Kiln Road
                    Green Bay, WI 54302


                    BCM ENTERPRISE
                    18311 W. 10 MILE ROAD
                    Suite 209
                    Southfield, MI


                    Beattie Padovano, LLC
                    Attn: Accounts Receivable
                    50 Chestnut Ridge Road, Suite 208
                    Montvale, NJ 07645-1845
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 120 of 146



                    BLACK PEARL TRANSPORTATION
                    1500 FASHION ISLAND BLVD
                    San Mateo, CA 94404


                    BONOMOLO LIMO (LA) R
                    77 OAKLAWN
                    Metairie, LA


                    Boston Elite Coach
                    153 Andover St
                    Danvers, MA


                    Boston Prime Limo
                    382 Ocean Ave
                    #408
                    Revere, MA 02151


                    Califa Services
                    4509 West 132nd Street
                    Hawthorne, CA 90250


                    CAMELOT LIMO (SC)
                    P.O. BOX 771
                    Bluffton, SC


                    Candido Nunez
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    CARDEL LIMOUSINE
                    123 Rue Victor Hugo
                    Levallois Perret, Ile-De-France 92300-00


                    CARDIFF LIMOUSINE
                    75-255 SHERYL AVENUE
                    Palm Desert, CA


                    Cardinal Transportation F10095
                    2845 Fisher Rd.
                    Columbus, OH 43204


                    Carolina Limo (NC)
                    PO Box 1967
                    Candler, NC 28715
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 121 of 146



                    Carolina Limo (SC)
                    7269 Highway 707
                    Myrtle Beach, SC 29588


                    Cascade Towncar
                    20020 Chaney Road
                    Bend, OR 97701


                    Century Link
                    PO Box 52187
                    Phoenix, AZ 85072-2187


                    Chabe Limousine
                    91-99 Avenue Jules Quentin
                    Paris, France 92000


                    CHARIOTS OF HIRE
                    1204 TOPSIDE ROAD
                    Louisville, TN


                    CHECKER TRAN LLC (MI
                    P.O.BOX 751
                    Marquette, MI


                    Classic Limo Service Svc
                    1831 W Foster Avenue
                    Los Angeles, CA 91790


                    Coach USA
                    160 S. Route 17 North
                    Paramus, NJ 07652


                    Cole Schotz LLP
                    25 Main Street Hackensack
                    Hackensack, NJ 07601


                    COMAIER SERVICES (IN
                    111 E COLUMBIA STREET
                    Evansville, IN


                    Comcast Cable-29128
                    PO Box 3001
                    Southeastern, PA 19398-3005
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 122 of 146



                    Comcast Cable-TTSI
                    PO Box 37601
                    Philadelphia, PA 19101-0601


                    Complete Security Systems, Inc.
                    94 Vanderburg Rd.
                    Marlboro, NJ 07746-1433


                    Conga Trans LLC
                    320 Lafayette St.
                    Salem, MA 01370


                    ConnectWise
                    28819 Network Place
                    Chicago, IL 60673


                    CORPORATE LIMO EXPRESS
                    20 MILLER RD
                    Hillsborough, NJ 08844


                    COURTESY LIMO (MI)
                    131 GRAND TRUNK AVENUE
                    Suite D
                    Battle Creek, MI


                    CTA WORLDWIDE
                    1836 Jackson Keller Rd
                    San Antonio, TX 78213


                    CTS/ Carlos Trans
                    1421 E 1ST STREET
                    Los Angeles, CA 90011


                    Cummings Properties LLC
                    200 West Cummings Park
                    Woburn, MA 01801-6396


                    D LUXE LIMOUSINE (FL
                    170 AZALEA DRIVE
                    Destin, FL


                    DANVERS CAR SERVICE
                    153 Andover St
                    Suite 210
                    Danvers, MA 01923
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 123 of 146



                    Deem Global Ground Automation, Inc.
                    333 Meadowlands Pkwy
                    1st Floor
                    Secaucus, NJ 07094


                    Diamond Paper & Janitorial Supply Co.
                    379 Belmont Ave.
                    Haledon, NJ 07508


                    DIAMOND/PREMIER(SD)
                    1720 EAST CENTRE STREET
                    Rapid City, SD


                    DIANA LIMOUSINE SERVICE
                    1445 SELL STATION ROAD
                    Littlestown, PA


                    Dito, LLC
                    PO BOX 398452
                    San Francisco, CA 94139-8452


                    DK Consulting
                    1120 Georgetown Way
                    Vernon Hills, IL 60061


                    Duncan Tasher
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    Dynasty Auto Body Inc.
                    226 Pennsylvania Ave.
                    Paterson, NJ 07503


                    E&G BROTHERS TRANS
                    37019 ERICK COURT
                    Palmdale, CA 93550


                    ECLIPSE GLOBAL TRANS
                    44 MORELAND AVENUE EAST
                    West St. Paul, MN 55118


                    ELEGANT LIMOUSINE & CHARTER- AUSTIN
                    9501 CARGO AVENUE, SUITE 200
                    AUSTIN, TX 78719
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 124 of 146



                    ELEGANT LIMOUSINE & CHARTER-SAN ANTONIO
                    5157 Blanco Road
                    San Antonio, TX 78216


                    ELEGANT LUXURY LIMO
                    2526 50TH ST
                    Queens, NY 11377


                    ELITE LIMO SVC (CO)
                    P.O. BOX 2047
                    Eagle, CO


                    Emad Tawfik
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    Ernest Thompson, Individually and on
                    behalf of all others similarly situated
                    Steven Blau, Esq.
                    23 Green Street, Suite 105
                    Huntington, NY 11743


                    Errands Plus, Inc.
                    12270 Wilkins Avenue
                    Rockville, MD 20852


                    Eternity Limousine
                    1723 El Rito Ave.
                    Glendale, CA 91208


                    ETHAN ALLEN COACHWORKS
                    599 SHUNPIKE RD
                    Willison, VT


                    EXCEL LIMOUSINES SVC
                    221 BRYNN MARR RD
                    Jacksonville, NC 28546


                    Exclusive Car SV
                    460 Race Street
                    Holyoke, MA 01040
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 125 of 146



                    EXECUTIVE GROUND (NY
                    2200 BELLMORE AVENUE
                    Bellmore, NY


                    EXECUTIVE LAS VEGAS
                    3950 W. TOMPKINS AVE.
                    Las Vegas, NV 89103


                    Ezaldin Abdelsalam
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    FAB LIMOUSINES
                    3681 CONNECTICUT AVENUE
                    Youngstown, OH


                    FIRST CLASS CHAUFFEUR
                    COUNTRY CLUB 220 St. IC15
                    Carolina, PR 00983


                    FIRST CLASS LIMO (OK
                    1209 W. DETROIT STREET
                    Broken Arrow, OK


                    First Lease, Inc.
                    1 Walnut Grove Drive, Floor 3
                    Horsham, PA 19044


                    Fisk Limo
                    Post Office Drawer 10405
                    Springfield, MO 65802


                    FIVE STAR LIMO
                    705 E. CHURCH STREET
                    Elmira, NY


                    FIVE STAR LIMO (NY)
                    705 E. CHURCH STREET
                    Elmira, NY


                    FLEETWOOD LIMOUSINE
                    5800 HANNUM AVE
                    Culver City, CA 90230
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 126 of 146



                    Flyte Line Transportation LLC
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430


                    FORNET ENTERPRISES
                    218 Locust Drive
                    Milford, PA 18337


                    Franklyn B. Fyffe
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    FTS LIMOUSINE
                    266 N W HARRIS LAKE DRIVE
                    Lake City, FL


                    Gabriel Soto
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    GEICO A/S/O



                    GEICO A/S/O SHANAYA



                    Get Spiffy, Inc.
                    4518 S. Miami Blvd.
                    Suite 180
                    Durham, NC 27703


                    Giorgios Limousine
                    5464 Genesse Street
                    Lancaster, NY 14086


                    Global Ground
                    5151 San Felipe, Suite 1390
                    Houston, TX 77056


                    GO ALPINE
                    P.O. BOX 775066
                    Steamboat Springs, CO
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 127 of 146



                    GO GROUND (BUSES)
                    7325 JANES AVENUE
                    Woodridge, IL


                    GO LUX LIMO INC
                    48 BRADSTREET AVE
                    Revere, MA 02151


                    Go Platinum Transportation LLC
                    13891 Jetport Loop, Suite 8
                    Fort Myers, FL 33913


                    Gold Limousine
                    32116 Alvarado Blvd.
                    Union City, CA 94587


                    Gold Type Business Machines
                    PO Box 305 351 Paterson Ave.
                    East Rutherford, NJ 07073


                    GRACE LIMOUSINENH)
                    PO BOX 3510
                    Manchester, NH


                    GRAND AVENUE LLC
                    186 NORTH FIRST STREET
                    Nashville, TN


                    GRAND LIMOUSINE (MI)
                    600 S GRAND AVENUE
                    Lansing, MI


                    Green Bay Escort Limo
                    2600 South Ashland Avenue, Suite B
                    Green Bay, WI 54304


                    Greene Light Limo
                    8 Mill Plain Road
                    Danbury, CT 06811


                    Ground Force 1
                    60 Smitherfield Blvd., Suite 72
                    Plattsburgh, NY 12901
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 128 of 146



                    Ground Force Group
                    17 Millennium Loop
                    Staten Island, NY 10309


                    Guy   Emilien
                    c/o   Avrohom Gefen, Esq.
                    570   Lexington Avenue, Suite 1600
                    New   York, NY 10022


                    Hallett Place Automotive #710029
                    14 Hallett Place
                    Suffern, NY 10901


                    HARMONY LIMO (IL)
                    3443 S. MACARTHUR BLVD.
                    Springfield, IL


                    Horizon Termite & Pest Control
                    45 Cross Ave
                    Midland Park, NJ 07432


                    HOVART LIMOUSINE (CA
                    5241 HERMITAGE AVENUE
                    #1
                    Valley Village, CA


                    Hys Limousine WorldwideV
                    480 Island Lane
                    West Haven, CT 06516


                    ICON CHAUFFEUR
                    3579 EAST FOOTHILL BLVD.
                    #646
                    Pasadena, CA


                    Intellishift
                    152 Veterans Memorial Highway
                    Commack, NY 11725


                    IQ BOSTON TRANDSPORT
                    8 QUARRY LN
                    Malden, MA 02148
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 129 of 146



                    Island Limousine
                    380 Vista Roma Way
                    San Jose, CA 95136


                    ITEXACT Limited
                    Dorset House, Regent Park, Kingston Road
                    Ashtead, United Kingdom KT22 7PL


                    J AND R TOURS
                    80 EDISON AVE
                    Mt. Vernon, NY


                    J-WAVE TRANSPORTA
                    P.O. 89402
                    Honolulu, HI


                    JACKPOT EXECUTIVE CA
                    16720 LUDLOW STREET
                    Granada Hills, CA


                    Jackson Lewis LLP
                    PO Box 416019
                    Boston, MA 02241-6019


                    Jake's Landscaping
                    PO Box 100
                    Holmes, PA 19043


                    James Limo
                    2415 Annuiston St.
                    Richmond, VA 23223


                    Jan-Pro Cleaning Systems
                    400 West Cummings Park
                    Woburn, MA 01801


                    Jeff Pangilinan



                    JENNIFER GAULDEN



                    JESMIN AKTAR
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 130 of 146



                    Jets.Com-Commissions
                    140 Broadway, 46th Fl
                    46th Floor
                    New York, NY 10005


                    Joes Airport Parking
                    707 Wilshire Blvd.
                    Suite 4700
                    Los Angeles, CA 90017


                    Joselito R. Dela Cruz & Jeff Pangilinan,
                    on behalf of themselves & all others sim
                    Bryan Schwartz Law
                    180 Grand Avenue, Suite 1380
                    Oakland, CA 94612


                    JOSHUAS LIMOUSINE CT
                    172 STODDARDS WHARF ROAD
                    Gales Ferry, CT 06335


                    Justin Jung
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    K&J Limousine Services, Inc.
                    1183 Greenbriar Drive
                    Lynchburg, VA 24502


                    Kareem Sayed LLC
                    103 Gordons Corner Rd
                    Marlboro, NJ 07746


                    Kauai North Shore
                    PO Box 109
                    Kilauea, HI 96754


                    Keisha Allen
                    c/o Steven Blau, Esq.
                    23 Green Street, Suite 105
                    Huntington, NY 11743


                    KINGS WORLD WIDE (OK)
                    4801 NW 10TH STREET
                    Oklahoma City, OK
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 131 of 146



                    KIUKI TOURS
                    LOT 1140 CATHERINE HALL
                    Montego Bay, Jamaica


                    KLS WORLDWIDE SVC
                    9663 SANTA MONICA BLVD.
                    Beverly Hills, CA 90210


                    Kofi Baning



                    KRYSTAL LIMOUSINE
                    7310 BLANCO ROAD
                    Suite 104
                    San Antonio, TX


                    LA Limo
                    223 Gibbons Hwy Rt 101
                    Wilton, NH 03086


                    LA Limousine
                    772 Goldstream Ave.
                    Victoria, BC V98 2X3


                    Lakeview Custom Coach
                    100 White Horse Pike
                    Oaklyn, NJ 08107


                    Lease Direct
                    DE LAGE LANDEN FINANCIAL SERVICES, INC.
                    PO Box 41602
                    Philadelphia, PA 19101-1602


                    Lewis Limousine (CA)
                    27124 Silver Oak Lane #1224
                    Santa Clara, CA 91387


                    Limo Systems
                    405 RXR Plaza, Suite 405
                    Uniondale, NY 11556


                    LIMO TOLEDO
                    115 GLENWOOD ROAD
                    Rossford, OH
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 132 of 146



                    Limolabs, LLC
                    1701 Colton Ave.
                    Bronx, NY 10462


                    LIMOUSINE ASSOCIATES
                    5630 JULMAR DR
                    Cincinnati, OH


                    LINDSEY LIMOUSINE
                    200 ADDISON ROAD
                    Windsor, CT


                    LS Classic Limo
                    3048 Jackson Street
                    Oshkosh, WI 54901


                    lucky Limo (OR)



                    Luxxor Limo
                    8350 Hickman Road, Suite 205
                    Clive, IA 50325


                    M&T Bank
                    150 North Radnor Chester Road
                    Wayne, PA 19087


                    M&T Bank-PPP
                    150 North Radnor Chester Road
                    Wayne, PA 19087


                    M&T LIMOUSINE
                    PO BOX 5314
                    Englewood, NJ


                    Maaco
                    Maaco 92 North Main St
                    Building 14
                    Windsor, NJ 08561


                    Mahwah Property Owner LLC
                    a/k/a McKee Drive Associates, L.P.
                    c/o Ivy Realty
                    One Paragon Driive, Suite 125
                    Montvale, NJ 07645
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 133 of 146



                    Mahwah Property Owner LLC
                    Mat D. Carlson
                    Fox Rothschild LLP
                    49 Market Street
                    Morristown, NJ 07960-5122


                    Mahwah Tire Inc.
                    PO Box 541
                    Mahwah, NJ 07430


                    MANHATTAN VIP
                    369 QUENTIN RD
                    Brooklyn, NY 11223


                    Manuel Diaz
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    Marlin Business Bank
                    PO Box 13604
                    Philadelphia, PA 19101-3604


                    MEARS GLOBAL VAA
                    324 WEST GOR STREET
                    Winter Springs, FL 32806


                    Mercedes Benz of Paramus L766
                    755 Route 17 South
                    Paramus, NJ 07652-2984


                    Merchants Fleet Management
                    PO Box 414438
                    Boston, MA 02241-4438


                    Meridian Luxury
                    7912 Van Noord Ave. North
                    Hollywood, CA 91605


                    Michael Fogarty
                    47 Fatherland Drive
                    Byfield, MA 01922
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 134 of 146



                    Mid Michigan Limo
                    2442 North Five Mile Road
                    Midland, MI 48642


                    Midland Savings Bank
                    PO Box 2149
                    Gig Harbor, WA 98335


                    Midland Savings Bank



                    MIDSTATE LIMOUSINE
                    107 W. CASS STREET
                    Peoria, IL


                    MILLENNIUM LIMOUSINE
                    2200 Thurston Drive
                    Canada
                    Ottawa, Ontario K1G 6E1


                    MTL
                    888 Rue Berlier
                    Laval, Quebec, Canada H7L 4K5


                    Nagi Zaki
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    National Grid
                    PO Box 960
                    Northborough, MA 01532


                    NE Car Service
                    293 Proctor Ave
                    Revere, MA 02151


                    NICOS TOURING SVC
                    Nicholas Dujon
                    Davie, FL 33330


                    North Jersey Inspection Services
                    294 Adams Court
                    Wyckoff, NJ 07481
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 135 of 146



                    NORTH POINT TRANSPORATION
                    P.O. BOX 88128
                    Atlanta, GA 30356


                    NY-NJ Trailer Supply, Inc.
                    1401 Rt. 23 South
                    Butler, NJ 07405


                    NYG Limousine LLC
                    167 Lawrence Ave
                    Inwood, NY 11096


                    NYS Workers' Compensation Board
                    328 State Street
                    Schenectady, NY 12305


                    OAG
                    550 W Van Buren Street
                    Suite 1520
                    Chicago, IL 60607


                    OLYMPUS WORLDWIDE
                    5825 GLENRIDGE DRIVE
                    Atlanta, GA 30328


                    Omni Limousine
                    1401 Helm Drive
                    Las Vegas, NV 89119


                    Opal Business Solutions
                    608 E. McMurray Road
                    McMurray, PA 15317


                    Opdenaker Trash Removal Service, Inc.
                    8 Elm Ave.
                    Aston, PA 19014-1129


                    OREGON TOWNCAR SVC
                    P.O. BOX 14324
                    Portland, OR


                    Oscar Limousine
                    3464 Prairie Path
                    Bethpage, NY 11714
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 136 of 146



                    OTOMG ENTERPRISE INC
                    8303 24TH AVE
                    East Elmhurst, NY 11370


                    P and A Auto Parts
                    60 Franklin Tpke.
                    Mahwah, NJ 07430


                    PALM BEACH TOURS
                    800 23RD ST
                    West Palm Beach, FL 33407


                    PandaDoc
                     101 California Street, Suite 3975
                    San Francisco, CA 94111


                    Paris Limousine
                    6550 SE 74th ST
                    Oklahoma City, OK 73135


                    PATRICIAN LIMO SER
                    2600 EAST GENESSE STREET
                    Syracuse, NY 13224


                    Patrick Pyle



                    Patriot Coach
                    21 Cumings Park
                    Woburn, MA 01801


                    Paul Pielka
                    Jeffrey W. Varcadipane
                    Varcadipane & Pinnisi PC
                    40 Wall Street, 28th Floor
                    New York, NY 10005


                    PEAK LIMOUSINE
                    6308 NORTHERN OAK DRIVE
                    Charlotte, NC


                    PetroChoice
                    PO Box 829604
                    Philadelphia, PA 19182-9604
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 137 of 146



                    Phillip Vargas
                    Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    PINNACLE CAR SERVICE
                    1 AIRPORT BLVD.
                    Suite 120
                    Bentonville, AR


                    PKF O'Connor Davies, LLP
                    300 Tice Blvd.
                    Woodcliff Lake, NJ 07677


                    Platinum Limousine Service
                    528 Broad Street, Suite 103
                    Sumter, SC 29150


                    PLATINUM VIP (WA)
                    605 18TH AVENUE WEST
                    Kirkland, WA 98033


                    Popeye Autoglas
                    58 Washington Ave
                    Paterson, NJ 07503


                    PRECISION LIMO (FL)
                    2983 Old Dixie Highway
                    Kissimmee, FL 34744


                    Premium Limousine (TX)
                    7901 Cameron Road
                    Building 3, Suite 287
                    Austin, TX 78754


                    PRESTIGE (CA)
                    14101 VALLEY HEART DRIVE
                    Sherman Oaks, CA 91423


                    PRESTIGE TRANSPORTATION (CAN)
                    10135 31 Avenue, NW #105
                    Edmonton, Alberta Canada T6N 1C2
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 138 of 146



                    PRIME EXECUTIVE SVC
                    4124 WALNEY ROAD
                    Suite L
                    Chantilly, VA 20151


                    Proshred Security
                    152 Eagle Rock Ave.
                    Roseland, NJ 07068


                    QUEBEC LIMO
                    4745 Boul Des Cimes
                    Canada
                    Quebec, Quebec G2A 3Y2


                    RAMA LIMO/INTERNATIO
                    PO BOX 358
                    Pacentia, CA


                    ReadyRefresh by Nestle-Mahwah
                    PO Box 856192
                    Louisville, KY 40285-6192


                    Real Time Consultants, Inc.
                    777 Corporate Drive
                    Suite 1
                    Mahwah, NJ 07430


                    REGENCY TRANSPORTATION
                    1411 BEAVER AVE
                    Pittsburgh, PA 15233


                    Renee Del Rossi



                    RENO TAHOE LIMO (NV)
                    3200 MILL STREET
                    Suite A
                    Reno, NV


                    Reno Tahoe Limo (NV)
                    3200 Mill Street, Suite A
                    Reno, NV 89502
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 139 of 146



                    RK Tours SF
                    240 A Street
                    San Francisco, CA 94080


                    Ronald Smith
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    ROSE LIMOUSINE (NC)
                    11325 A NATIONS FORD RD
                    Pineville, NC


                    ROSEDALE LIVERY LIMITED
                    3687 NASHUA DR UNIT 12
                    Unit 12
                    Canada
                    Mississauga, Ontario L4V1R3


                    RUBY LIMOUSINE SVC
                    858 Route 46 West
                    Parsippany, NJ 07054


                    Rushway Limo
                    104 Lund Ave
                    Hayward, CA 94544


                    Rushway Limo
                    104 Lund Avenue
                    Hayward, CA 94544


                    Sanjay Budhoo
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    SC EXPRESS CHARLESTON
                    7319 Wilkinson Blvd. Belmontnc SC 28012


                    SC EXPRESS LIVERY
                    7319 Wilkinson Blvd. Belmont NC 28012 Un


                    Sentinel Benefits & Financial Group
                    100 Quannapowitt Parkway
                    Wakefield, MA 01880
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 140 of 146



                    SERENITY LIMOUSINE
                    12405 VENICE BLVD
                    Los Angeles, CA 90066


                    Serguei Akimov
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    Shahid Diwan
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    Sherif Ibrahim
                    c/o Avrohom Gefen, Esq.
                    570 Lexington Avenue, Suite 1600
                    New York, NY 10022


                    SHUTTLE UP LLC (BUS)
                    38-17 CRESCENT STREET
                    Long Island City, NY 11101


                    SIGNATURE EXEC. CA
                    158 WEST PALM DRIVE
                    Arcadia, CA


                    SIGNtist
                    SIGNtist


                    SILVER FOX LIMO
                    5500 GRAND AVE
                    Pittsburgh, PA 15225


                    Simpluris
                    3194-C Airport Loop Drive
                    Costa Mesa, CA 92626


                    SPECIAL EVENT SVC.
                    396 PAUL COURT
                    West Hempstead, NY 11552


                    SPECIAL OCCASION (TX)
                    53 AUGUSTA DR.
                    Abilene, TX 79606
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 141 of 146



                    ST LOUIS TRANSPORTATION
                    13788 LAKEFRONT DR
                    Earth City, MO 63045


                    Star Limo (IL)
                    907 North Country Fair Drive
                    Champaign, IL 61821


                    STAR LIMO (MN)
                    7828 LEQUVE DRIVE SW
                    Rochester, MN


                    STAR LIMO(CANADA)
                    328 INDUSTRIAL AVE es
                    Canada
                    Vancouver, British Columbia V6A 2PS


                    Star2Star



                    Starr Indemnity & Liability Co.
                    PO Box 29133
                    New York, NY 10087


                    Stellar Limousine
                    47174 Dominic Street
                    Sioux Falls, SD 57107


                    Step Ahead Services
                    1647 Hwy 12118
                    Deerfield, WI 53531


                    Stephen Moreira



                    STERLING BLACK CAR
                    33712 VIA DE AGUA
                    San Juan Capistrano, CA 92675


                    SUNSET LIMOUSINE SVC
                    2375 MELODY LANE
                    Reno, NV 89612
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 142 of 146



                    SUPERIOR EXECUTIVE
                    405 CEDAR LANE
                    Virginia Beach, VA 23452


                    SuperVision
                    SuperVision


                    T-Mobile



                    Telephonetics
                    Telephonetics


                    TENNESSEE LIMOUSINE SERVICE, INC.
                    2555 POPLAR AVE
                    Memphis, TN


                    Teterboro Chrysler
                    469 Route 46
                    Little Ferry, NJ 07643


                    TGI Office Automation
                    951 Haddonfield Road
                    Cherry Hill, NJ 08002


                    Tim Rose
                    c/o Dolphin Transportation
                    3963 Progress Ave
                    Naples, FL 34104


                    TLA LIMOUSINE
                    713 NORTH 1ST STREET
                    Montebello, CA 90640


                    TOUCH OF CLASS LI(AL
                    901 PLANTATION WAY
                    Montgomery, AL


                    TOUCH OF CLASS(FRESNO)
                    1470 N. BLACKSTONE AVENUE
                    Fresno, CA
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 143 of 146



                    Transportation Technology Services, Inc.
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430


                    Tristar Chauffeur Management
                    Addison Lee Inc.
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430


                    Tristar Chauffeur Management
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430


                    Tristar Services (US) Inc.
                    c/o American Limousine LLC
                    90 McKee Drive
                    Mahwah, NJ 07430


                    Tristate Trans
                    PO Box 1761
                    Rutland, VT 05701


                    Tuminos Towing
                    37 Emerson Street
                    Ridgefield Park, NJ 07660


                    TWINS LUXURY GROUP
                    9150 RUNNY MEADE ROAD
                    Jacksonville, FL


                    Twins Luxury Group
                    9150 Runny Meade Road
                    Jacksonville, FL 32257


                    UCS
                    1710 S. Amphlett Blvd.
                    San Mateo, CA 94402


                    UniFirst
                    UniFirst 3499 Rider Trail South
                    St. Louis, MO 63045
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 144 of 146



                    UNIQUE LIMO SVC
                    17120 VOSE STREET VAN NUYS CA
                    Van Nuys, CA


                    UNIVERSAL LIMO (CA)
                    2505 FRONT STREET
                    Suite A
                    Sacramento, CA


                    V&V
                    CARRERE 236822
                    Bogota, Colombia 111221


                    Valera Global
                    3636 33rd Street, Suite 308
                    Long Island, NY 11106


                    Verizon Wireless
                    PO Box 489
                    Newark, NJ 07101-0489


                    VIP LIMOUSINE (OMAHA
                    2318 S. 24TH STREET
                    Omaha, NE


                    VPLS
                    EvoDC/VPLS Dept LA 25225 Pasadena, CA 91
                    Pasadena, CA 91185


                    Waste Management of NJ, Inc.
                    Waste Management Northeast
                    Philadelphia, PA 19101-3648


                    Watchung Spring Water Co. Inc.
                    1900 Swarthmore Ave.
                    Lakewood, NJ 08701


                    WB Mason
                    P.O. Box 984401
                    Boston, MA 02298-1101


                    WHITE DIAMOND (IN)
                    2851 SOUTH PACKERTON ROAD
                    Warsaw, IN
Case 21-10121-SLM   Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24   Desc Main
                         Document    Page 145 of 146



                    WHITE KNIGHT (MI)
                    1720 WATERBURY DR. SE
                    Grand Rapids, MI 49508


                    Windels Marx
                     Lane & Mittendorf, LLP
                    156 West 56th Street
                    New York, NY 10019


                    WORLD TRAVEL MGMT
                    223 GUADALUPE
                    #498
                    Albuquerque, NM
            Case 21-10121-SLM                          Doc 1 Filed 01/08/21 Entered 01/08/21 13:01:24                Desc Main
                                                            Document    Page 146 of 146



                                                               United States Bankruptcy Court
                                                                       District of New Jersey
 In re      American Limousine LLC                                                                   Case No.
                                                                                 Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for American Limousine LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 8, 2021                                                     /s/ Dean G. Sutton, Esq.
 Date                                                                Dean G. Sutton, Esq. DS-1910
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for American Limousine LLC
                                                                     Dean G. Sutton, Esquire
                                                                     18 Green Road
                                                                     P.O. Box 187
                                                                     Sparta, NJ 07871
                                                                     973-729-8121 Fax:973-729-6685




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
